Exhibit 10.66

 

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Between

The CIT Group/Equipment Financing, Inc.

and

Resorts International Hotel, Inc.

*    *    *

Dated as of September 29, 2006

*    *    *

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page 1.   Grant of Security Interest; Description of Collateral;
Obligations the Collateral Secures    1  

1.1      Grant of Security Interest

   1  

1.2      Cross-Collateralization

   2  

1.3      Cross Default

   2 2.   Promise to Pay; Terms and Place of Payment; Other Terms Relating to
Payments; Payment of Fees and Expenses    2  

2.1      Debtor’s Promise to Pay

   2  

2.2      Interest Rate

   2  

2.3      Timing of Payment of Interest

   4  

2.4      Payment of Principal

   4  

2.5      Prepayments

   4  

2.6      Payment of Fees and Expenses

   4  

2.7      No Setoff

   5  

2.8      Other Matters Concerning Payments

   5 3.   Loans.    6  

3.1      Maximum Amount of Loans

   6  

3.2      Amount of New Gaming Equipment Loans; Promissory Notes

   6  

3.3      Minimum Borrowings

   6  

3.4      No Obligation to Lend After New Gaming Equipment Loan Period

   6  

3.5      Termination of the New Gaming Equipment Loan Facility

   6  

3.6      Certain Obligations of Debtor Regarding the Loans

   6  

3.7      No Lending Against Fixtures

   8  

3.8      Secured Party’s Right to Elect to Make a Loan

   8  

3.9      Provisions Relating to the Implementation of the Loans

   8  

3.10    Certain Determinations to be Made by Secured Party

   8  

3.11    Storage of Equipment

   8  

3.12    Debtor to First Request Loans from Secured Party

   9 4.   Conditions Precedent to Loans    9  

4.1      Conditions to Initial New Gaming Equipment Loan

   9  

4.2      Conditions to All Loans

   9

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    4.3    Continuing Representation and Warranty by Debtor
   10 5.    Debtor’s Warranties and Representations    10    5.1    Indebtedness
   10    5.2    Absence of Liens    11    5.3    Absence of Financing Statements
   11    5.4    Information Supplied    11    5.5    Organization; Authority; No
Conflicts    11    5.6    No Governmental Consent Necessary    11    5.7    No
Claims    11    5.8    Financial Statements    11    5.9    No Material Adverse
Change    12    5.10    Compliance With Laws    12    5.11    Taxes and
Assessments    12    5.12    Books and Records    12    5.13    Title and Liens
   12    5.14    Other Matters    13    5.15    Representations and Warranties
Applicable to Debtor Group    13 6.    Affirmative Covenants    13    6.1   
Defense of Claims    13    6.2    Compliance with Laws    13    6.3    No Liens
   13    6.4    Maintenance of Licenses    14    6.5    Payment of Reasonable
Expenses    14    6.6    Payment of Taxes    14    6.7    Preservation of
Security Interests    14    6.8    Access; Inspection    14    6.9    Maintain
Priority of Security Interests    14    6.10    Maintenance of Existence and
Qualifications    14    6.11    Payment of Taxes and Other Obligations    14   
6.12    Maintenance of Assets And Records    14

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   6.13    Notice of Adverse Events    14   6.14   
Information and Documents to be Furnished to Secured Party    15   6.15   
Compliance with Senior Debt Documents    16   6.16    Debtor Group    16   6.17
   Certificates Regarding Financial Covenants and Applicable Margin    17 7.  
Negative Covenants    17   7.1    No Consolidation, Merger, Acquisition,
Liquidation; State of Incorporation    17   7.2    Disposition of Collateral   
17   7.3    Incurrence of Other Liens    17   7.4    Incurrence of Debt    17  
7.5    Maximum Debt Covenant    17   7.6    Minimum Liquidity Covenant    17  
7.7    Guaranties; Contingent Liabilities    18   7.8    Restricted Payments   
18   7.9    Transactions with Affiliates    18   7.10    Removal and Use of
Collateral    18   7.11    Change in Business; Accounting Practices, Name, Etc
   18   7.12    Inconsistent Agreement    19 8.   Insurance and Risk of Loss   
19   8.1    Debtor’s Obligation to Obtain Certain Insurance, Etc    19   8.2   
Other Documents    19   8.3    Assignment of Policies    19   8.4    Secured
Party’s Rights to Obtain Insurance    20 9.   Events of Default; Acceleration   
20   9.1    Event of Default    20   9.2    Acceleration    22   9.3    No
Required Payment of Interest in Violation of Applicable Law    23 10.   Secured
Party’s Remedies After Default; Consent to Enter Premises    23   10.1   
Remedies Under the UCC    23

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   10.2    Other Remedies    23   10.3    Compliance with
Casino Control    23 11.   Waiver of Defaults; Agreement Inclusive    24   11.1
   Waivers    24 12.   Financing Statements; Certain Expenses    24   12.1   
Financing Statements; Other Matters    24 13.   Definitions    24   13.1   
Defined Terms    24   13.2    Other Definitional Provisions    31 14.   Waiver
of Defenses; Acknowledgment    31   14.1    Waiver, Defenses, Acknowledgment   
31 15.   Other Provisions    31   15.1    Completion of Documents;
Irrevocability; Other Matters    31   15.2    Waiver of Trial by Jury/Receipt of
Agreement    31   15.3    Limitation of Liability    32   15.4    Various
Provisions    32   15.5    Interest Rate and Similar Matters    32   15.6   
Entire Agreement    32   15.7    Costs; Expenses and Taxes    33   15.8   
Indemnification by Debtor    33   15.9    Governing Law    33   15.10   
Successors and Assigns; Counterparts    33   15.11    Further Assurances    34  
15.12    Terminology    34   15.13    Joint Efforts    34   15.14    Cumulative
Remedies    34   15.15    Powers of Attorney    34   15.16    No Partnership or
Similar Matters    36 16.   Special Provisions    36   16.1    Original
Agreement    36

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

              Page           16.2    Effect of New Jersey Gaming Laws    36  
        16.3    KINA Guaranty/Subordination Agreement    37           16.4   
OFAC    38           16.5    Other Matters    39

 

-v-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This Second Amended and Restated Loan and Security Agreement made as of the 29th
day of September, 2006 between The CIT Group/Equipment Financing, Inc. (“Secured
Party”) and Resorts International Hotel, Inc. (“Debtor”) amends and restates in
its entirety that certain Amended and Restated Loan and Security Agreement dated
as of June 24, 2002 between Secured Party and Debtor, as amended prior to the
execution hereof (the “First Restatement”), which First Restatement amended and
restated in its entirety that certain Master Security Agreement dated August 17,
2001 between Secured Party and Debtor, as amended prior to June 24, 2002 (such
amended Master Security Agreement, as further amended and restated by the First
Restatement, being referred to herein as the “Original Agreement”). All
capitalized terms used in this Agreement and not defined in the body of this
Agreement, are defined in Section 13.

This Agreement provides a set of terms and conditions that the parties hereto
(the “Parties” and each a “Party”) intend to be applicable to various loan
transactions secured by personal property. Each such loan shall from time to
time at the option of the Secured Party be evidenced by a schedule of
indebtedness and non-exclusive collateral in the form of Exhibit A hereto (or,
with respect to Loans made under the Original Agreement, in the form of Exhibit
A thereto) executed by Secured Party and Debtor (each a “Schedule”). Whether or
not stated, each Schedule shall be and is hereby deemed to incorporate the
provisions of this Agreement and each Schedule may set forth more specified
terms as to that particular loan. Where the provisions of a Schedule conflict
with the terms hereof, the provisions of this Agreement shall prevail except to
the extent set forth in Section 2.1.

One originally executed copy of a Schedule shall be denominated “Originally
Executed Copy No.      of      originally executed copies” and such copy shall
be retained by Secured Party. If more than one copy of a Schedule is executed by
Secured Party and Debtor, all such other copies shall be numbered consecutively.
Unless and only to the extent otherwise expressly provided in a Schedule, no
Schedule shall replace any previous Schedule but shall be supplementary to all
previous Schedules.

1. GRANT OF SECURITY INTEREST; DESCRIPTION OF COLLATERAL; OBLIGATIONS THE
COLLATERAL SECURES.

1.1 Grant of Security Interest. Subject to Section 1.2, as security for the full
and punctual payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of all of the Obligations, Debtor hereby grants to
Secured Party a security interest (and hereby confirms all security interests
granted by Debtor to Secured Party pursuant to the Original Agreement, which
shall remain in full force and effect) in and to each of the following assets
(collectively, the “Collateral”): (i) (A) all gaming equipment of every kind and
nature whatsoever described in each Schedule (“Gaming Equipment”), (B) all
furniture, machinery, and equipment of every kind and nature whatsoever
described in each Schedule other than Gaming Equipment (“Non-Gaming Equipment”),
and (C) all present and future attachments and accessions and other additions to
any such items described in subclauses (A) and (B)



--------------------------------------------------------------------------------

immediately preceding and all substitutions therefor, it being acknowledged that
only certain substitutions are permitted hereunder as to the equipment (all the
foregoing described in this clause (i) being referred to herein as “Equipment”),
(ii) all property and assets of every kind and nature whatsoever otherwise
related to the Equipment, including related software and other intellectual
property rights, (iii) all rights and remedies of Debtor in or relating to the
Equipment Documents, (iv) all proceeds and products of any of the items
described in clauses (i), (ii) and (iii) immediately preceding, including
amounts payable under any insurance policy, and (v) any books and records
relating thereto.

1.2 Cross-Collateralization. Each item of Collateral shall secure not only the
specific amount which Debtor promises to pay in any Obligation (including, any
Loan) corresponding to the Schedule listing such item of Collateral, but also
all other Obligations, including all principal and interest of each other Loan
(such security of such other Obligations being referred to herein a
“cross-collateralization”); provided, that if and to the extent such
cross-collateralization conflicts with or violates Section 4.09 of the First
Mortgage Indenture by reason of an assignment, syndication or other similar
transfer by Secured Party of a portion of the Obligations thereby resulting in
more than a single lender having rights in respect of the same Collateral, then
the cross-collateralization hereunder shall be correspondingly limited and/or
released to the extent (and only to such extent) necessary such that the
security interests granted pursuant to this Agreement constitute “Permitted
Liens” under the First Mortgage Indenture (as the same exists on the date hereof
and assuming for the purposes of this Section 1.2 no restatement,
supplementation or other modification of any applicable provision to the same).

1.3 Cross Default. If any Event of Default shall occur, then, in addition to any
other rights or remedies available to Secured Party hereunder of law or equity
or otherwise, Secured Party shall have the right to accelerate the entire
outstanding principal balance of all Loans and other Obligations and to
terminate the New Gaming Equipment Loan Facility.

2. PROMISE TO PAY; TERMS AND PLACE OF PAYMENT; OTHER TERMS RELATING TO PAYMENTS;
PAYMENT OF FEES AND EXPENSES.

2.1 Debtor’s Promise to Pay. Debtor promises to pay Secured Party the principal,
interest and other amounts set forth on each Schedule at the rate and upon such
terms as provided in this Agreement. The only times in which any terms,
including the payment terms for principal and interest, specified in a Schedule
shall supersede the provisions of this Agreement shall be where all of the
following apply: (i) it is expressly stated in such Schedule that such specific
terms specified in such Schedule is intended to and does supersede the
corresponding terms provided for in this Agreement and (ii) the Secured Party
expressly acknowledges and accepts such provision in such Schedule, and signs
such Schedule and (iii) such Schedule relates to a New Gaming Equipment Loan.

2.2 Interest Rate. All loans made by Secured Party to Debtor pursuant to this
Agreement (including all loans made under the Original Agreement and under this
Second Restatement) (the “Loans” and each a “Loan”) shall bear interest at a
fluctuating interest rate from time to time per annum equal at all times to the
Applicable Margin plus LIBOR in effect from time to time (the “Interest Rate”),
each change in such fluctuating rate to take effect simultaneously with the
corresponding change in LIBOR and/or the Applicable Margin, as the case may be,
without

 

-2-



--------------------------------------------------------------------------------

notice to Debtor; provided that, subject to Section 9.2(a), if the Secured Party
declares one or more Events of Default, then the Loans shall bear interest at a
fluctuating interest rate from time to time per annum equal to the sum of
(a) two percent (2%) plus (b) the Applicable Margin in effect from time to time
plus (c) LIBOR in effect from time to time (the “Default Rate”) for the entire
period during which any such Event of Default occurs and remains continuing. The
Applicable Margin shall be reset on the forty-fifth (45th) day after the end of
each fiscal quarter of Debtor, and shall be determined based on the ratio of
Debtor’s Senior Debt to EBITDA (trailing twelve (12) months) that existed on the
last day of Debtor’s then most recent fiscal quarter.

“LIBOR” means the London Interbank Offered Rate (in U.S. dollar deposits) for a
term of three months, as determined by Secured Party by reference to Telerate
page 3750 (or any successor page) or by any other means used by Secured Party in
the ordinary course of its business. Interest on each Loan shall begin to accrue
on the day each such Loan is made.

“Applicable Margin” means, on any date of determination with respect to the
applicable Interest Rate, the Applicable Margin set forth in the table below
that corresponds to the Senior Debt/EBITDA ratio set forth in the table below:

 

Senior Debt/EBITDA

  

Applicable Margin (per annum)

Equal to or greater than 10.00:1.00    8.00% Less than 10.00:1.00 but equal to
or greater than 9.75:1.00    7.75% Less than 9.75:1.00 but equal to or greater
than 9.50:1.00    7.50% Less than 9.50:1.00 but equal to or greater than
9.25:1.00    7.25% Less than 9.25:1.00 but equal to or greater than 9.00:1.00   
7.00% Less than 9.00:1.00 but equal to or greater than 8.75:1.00    6.75% Less
than 8.75:1.00 but equal to or greater than 8.50:1.00    6.50% Less than
8.50:1.00 but equal to or greater than 8.25:1.00    6.25% Less than 8.25:1.00
but equal to or greater than 8.00:1.00    6.00% Less than 8.00:1.00 but equal to
or greater than 7.75:1.00    5.75% Less than 7.75:1.00 but equal to or greater
than 7.50:1.00    5.50% Less than 7.50:1.00 but equal to or greater than
7.25:1.00    5.25% Less than 7.25:1.00 but equal to or greater than 7.00:1.00   
5.00% Less than 7.00:1.00    4.75%

 

-3-



--------------------------------------------------------------------------------

2.3 Timing of Payment of Interest. Subject to the provisions of Section 9, the
accrued interest with respect to each Loan shall be payable to Secured Party
(i) in arrears on each Payment Date, commencing in the month following the
making of such Loan, (ii) on any day in which any prepayment of principal is
made with regard to such Loan, and (iii) on any day such Loan is paid or is
payable in full.

2.4 Payment of Principal.

(a) Payment of Principal on Existing Debt. Subject to the provisions of
Section 9, the aggregate principal balance of the Existing Debt shall be
amortized in twelve (12) equal monthly installments of $455,898.56, which shall
be due and payable on each consecutive Payment Date from and including the first
Payment Date in October, 2006 through and including the first Payment Date in
September, 2007; and the aggregate principal balance of the Existing Debt
outstanding following the September, 2007 amortization payment shall be due and
payable in accordance with the provisions of Section 2.4(c). Each Schedule
corresponding to the Existing Loans is hereby amended to delete any amortization
schedule (or similar provision) included therein or in any attachment thereto.

(b) Payment of Principal on New Gaming Equipment Loans. Subject to the
provisions of Section 9, the aggregate principal balance of the New Gaming
Equipment Loans shall be due and payable in accordance with the provisions of
Section 2.4(c).

(c) Conversion of Loans. On the first Payment Date in October, 2007 (the
“Conversion Date”), all Loans will be combined into a fully amortizing loan at
the Interest Rate, and subject to the provisions of Section 9, (i) the principal
of each such Loan shall thereafter be fully amortized in seventeen
(17) consecutive equal monthly installments, commencing on such Payment Date in
October 2007 and (ii) shall be due and payable on each consecutive Payment Date
from and including the first Payment Date in October, 2007.

2.5 Prepayments. Each prepayment of any Loan shall be accompanied by payment in
full of all accrued interest thereon to and including the date of such
prepayment. Debtor may prepay the unamortized Loan balance in whole or in part
without premium or penalty.

Notwithstanding the preceding provisions, all prepayments shall be in amounts of
not less than $100,000 (and shall be in multiples thereof) except that after the
first year of the making of a Loan, Debtor shall have the right to prepay the
remaining balance in full on any Loan. Substitutions of Equipment will not be
considered a prepayment event and will be permitted so long as, in Secured
Party’s sole discretion (a) substitute Equipment in which Debtor grants Secured
Party a first priority security interest is of equal or greater value and of a
substantially similar nature and function than the Equipment disposed of and
(b) all of the conditions precedent applicable to a Loan have been met as of the
date of substitution.

2.6 Payment of Fees and Expenses. Debtor shall pay Secured Party the following
non-refundable fees and expenses:

(a) Late Fees. Any payment not made when due shall (in addition to any interest
otherwise accruing on such payment) bear late charges thereon, payable monthly
on the Payment Date and calculated at the rate of one and one-half percent
(1 1/2%) per month on the amount of

 

-4-



--------------------------------------------------------------------------------

such payment from the date due until paid, but in no event shall any interest,
late fees or other amounts individually (or in the aggregate to the extent such
amounts are aggregated under applicable law) be greater than the highest rate
permitted by relevant law. The payment of late fees shall not reduce or
otherwise affect Secured Party’s right to accelerate the Obligations. Anything
in this Agreement to the contrary notwithstanding, if Secured Party elects to
make the monetary Obligations become immediately due and payable hereunder
pursuant to Section 9.2, then the foregoing late charges shall not be applicable
to any payments that become due exclusively on account of such election; it
being agreed that any such late charges shall apply (and shall continue to
apply) to any payments not made and due prior to such election.

(b) Returned Check Fee. Debtor shall be responsible for and pay to Secured Party
a returned check fee, not to exceed the maximum permitted by law, which fee will
be equal to the sum of (i) the actual bank charge incurred by Secured Party plus
(ii) all other actual costs and expenses incurred by Secured Party. The returned
check fee is payable upon demand as indebtedness secured by the Collateral under
this Agreement.

(c) Reasonable Expenses. Debtor agrees to pay to Secured Party, within five days
of request therefor, any and all reasonable legal and other fees and expenses
incurred by or on behalf of Secured Party in connection with Secured Party’s
investigation of Debtor, its assets and its business and preparation,
negotiation and execution of this Agreement and the Relevant Documents,
including field examination audits, filing fees and search fees provided that
all such fees and expenses which have been incurred by Secured Party to date
shall be paid on the date hereof (and any failure to so present same by Secured
Party or to pay by Debtor shall not relieve Debtor of its obligations to pay and
reimburse Secured Party therefor).

(d) Upfront Fee. On or before the execution of the Second Restatement, Debtor
shall pay to Secured Party a commitment fee in the amount of $50,000.

2.7 No Setoff. All payments (including prepayments) to be made by Debtor
hereunder on account of principal, interest, fees or otherwise shall be made to
Secured Party without deduction, set-off or counterclaim of any kind or nature
whatsoever for any reason whatsoever and shall be free and clear of, and without
reduction for, any present or future income, stamp, documentary, excise or other
taxes (which shall be paid by Debtor).

2.8 Other Matters Concerning Payments. Other matters concerning payments are as
follows:

(a) Invoices. On or about the fifteenth day of each month so long as Loans are
outstanding, Secured Party shall present a monthly invoice to Debtor reflecting
the interest and principal due on the next Payment Date, but any failure or
delay from time to time by Secured Party in submitting invoices for payments
shall not discharge or relieve Debtor of the obligation to timely make such
payments.

(b) Interest Calculation; Lawful Rate; Non-Banking Days. Interest on the Loans
shall be calculated on a daily basis upon the unpaid principal balance, with
each day representing 1/360th of a year. If the interest rate calculated in
accordance with any provision of this Agreement for any Loan (including, to the
extent relevant, any application of the late fee) would

 

-5-



--------------------------------------------------------------------------------

at any time exceed the maximum permitted by any applicable law then for such
period as such rate would exceed the maximum permitted by such law (and no
longer) the rate of interest payable on the applicable Loan shall be reduced to
the maximum permitted by such law. If any payment pursuant to this Agreement or
any of the Relevant Documents shall be stated to be due on a day other than a
Banking Day, such payment may be made on the next succeeding Banking Day and in
each such case such extension of time shall be included in computation of the
interest due or other payment due.

3. LOANS.

3.1 Maximum Amount of Loans. Subject to the terms and conditions of this
Agreement, during the New Gaming Equipment Loan Period, Secured Party will lend
to Debtor from time to time a principal sum up to the New Gaming Equipment
Availability Amount (the “New Gaming Equipment Loan Facility”) to be used by
Debtor solely to acquire Gaming Equipment.

3.2 Amount of New Gaming Equipment Loans; Promissory Notes. Each New Gaming
Equipment Loan shall be used to pay not more than one hundred percent (100%) of
the actual purchase price for Gaming Equipment (after taking into account
applicable discounts, allowances and rebates). Further, not more than fifteen
percent (15%) of any New Gaming Equipment Loan shall be used to pay for freight,
delivery, taxes, installation, set-up, other labor, other similar services and
other similar costs. Each New Gaming Equipment Loan (and each other Loan) shall
be, if Secured Party requires (but otherwise need not be), evidenced by Debtor’s
promissory notes in the form of Exhibit B to this Agreement with appropriate
insertions thereon made by Secured Party, payable to the order of Secured Party
(as each such Note is amended, supplemented, restated or otherwise modified from
time to time, the “Notes”).

3.3 Minimum Borrowings. Any borrowings by Debtor hereunder shall be for not less
than the lesser of (a) Four Hundred Thousand Dollars ($400,000) and (b) the New
Gaming Equipment Availability Amount at one time.

3.4 No Obligation To Lend After New Gaming Equipment Loan Period.
Notwithstanding anything to the contrary in this Agreement, Secured Party shall
have no obligation to make any Loans after the earlier of (a) the end of the New
Gaming Equipment Loan Period or (b) the date the New Gaming Equipment Loan
Facility terminates.

3.5 Termination of the New Gaming Equipment Loan Facility. Notwithstanding any
other provision of this Agreement, all of the Loans shall be immediately due and
payable, with all accrued interest, and the New Gaming Equipment Loan Facility
shall terminate, upon the occurrence of an Event of Default and acceleration of
all of the Loans by Secured Party.

3.6 Certain Obligations of Debtor Regarding the Loans. Secured Party’s
obligations to make the New Gaming Equipment Loans are subject to Debtor
providing to Secured Party Documents which evidence, in form and substance
reasonably satisfactory to Secured Party that:

(a) Debtor has acquired good and valid title to (and possession of) the Gaming
Equipment from the manufacturer thereof or authorized dealer thereof, whichever
is the seller (the “Equipment Manufacturer/Dealer”) within that period of time
necessary so that (i) the

 

-6-



--------------------------------------------------------------------------------

corresponding Loan shall constitute a Purchase Money Obligation (as defined in
and for the purposes of the First Mortgage Indenture) and (ii) Secured Party
will have a Purchase Money Security Interest (as defined in and for the purposes
of the UCC) in such Equipment;

(b) the Equipment Manufacturer/Dealer is a seller in the ordinary course of its
business, and the proceeds of the Loan will be used to pay the Equipment
Manufacturer/Dealer or in the sole discretion of Secured Party, reimburse Debtor
for its payment to the Equipment Manufacturer/Dealer and that Debtor has paid
the Equipment Manufacturer/Dealer;

(c) such Equipment is free and clear of all Liens except Liens in favor of
Secured Party and Permitted Liens, including that no Liens thereon have been
filed of record by a creditor of the Equipment Manufacturer/Dealer or any other
Person;

(d) such Equipment consists only of new Gaming Equipment;

(e) such Equipment has been (A) delivered to Debtor to the Debtor’s Atlantic
City Property and (B) fully installed and is operational; and

(f) Debtor has obtained insurance of the types and in the amounts required
hereunder relating to such Equipment and all such insurance otherwise complies
with the provisions of Section 8;

(g) no such Equipment is, or could in any manner be or be reasonably asserted to
be, a fixture under applicable state law; and

(h) Debtor has provided to Secured Party a financing statement (or at the sole
discretion of Secured Party, an amendment to an existing financing statement),
in form and substance reasonably satisfactory to Secured Party, covering the
Equipment.

Each New Gaming Equipment Loan is subject to Secured Party’s receipt of a Note
therefor, the Schedule therefor and other Documents reasonably satisfactory to
Secured Party relating to the transactions contemplated by the purchase of the
Gaming Equipment. If Secured Party elects to make any Loan hereunder, Secured
Party shall have the right, as Secured Party may elect from time to time in its
sole discretion, to make advances to Debtor, reimburse Debtor after it pays the
Equipment Manufacturer/Dealer or make one or more such Loans by paying the
purchase price of the Gaming Equipment directly to the Equipment
Manufacturer/Dealer of the Equipment. Without limiting the generality of
Section 4.3, each of the request for and the acceptance of any Loan (including
any Loan paid directly to an Equipment Manufacturer/Dealer) constitutes Debtor’s
representations and warranties that all of Debtor’s rights and remedies in and
under the Equipment Documents may be assigned to Secured Party, and Debtor is
not as of the date thereof and will not as of the date of the acquisition of the
Equipment be precluded from obtaining a security interest in the Equipment free
and clear of any Liens other than the Liens of Secured Party and Permitted
Liens.

If requested by Secured Party, Debtor shall as a precondition to a Loan confirm
the foregoing matters in this Section and any other matters reasonably requested
by Secured Party by delivery of a certificate dated the day of the Loan, signed
by a duly authorized officer of Debtor.

 

-7-



--------------------------------------------------------------------------------

Secured Party shall have no obligation to make any Loan during any period that
there exists a material breach under or relating to this Agreement, any Relevant
Document or any Senior Debt Document. Debtor shall remit to Secured Party the
proceeds (after deducting selling expenses) of any disposition of Equipment, and
Secured Party shall accept such proceeds as a prepayment of the Loan secured by
such Equipment.

3.7 No Lending Against Fixtures. Debtor does not intend any Equipment to be a
fixture to real estate under applicable law or an accession to other property.
Debtor covenants that all Equipment shall at all times remain personal property
and not fixtures. Further, Debtor and Secured Party agree that regardless of the
manner of affixation, the Equipment shall remain personal property and not
become part of the real estate. Without limiting the generality of the preceding
sentence, Debtor acknowledges that Secured Party does not intend to lend with
respect to any Equipment which will be or could reasonably be asserted to be a
fixture and, accordingly and by way of example only, Secured Party does not
intend to lend with respect to carpeting, air conditioning units, heating units
or any other item which may be construed to be permanently installed.

3.8 Secured Party’s Right to Elect to Make a Loan. With respect to each item of
Gaming Equipment, it shall be within the sole discretion of Secured Party
whether Secured Party elects to make a Loan with respect to such equipment.

3.9 Provisions Relating to the Implementation of the Loans. Debtor shall request
a Loan under the New Gaming Equipment Loan Facility during the New Gaming
Equipment Loan Period on any Banking Day by giving Secured Party irrevocable
written notice (including by facsimile) prior to 11:30 a.m. EST at least five
(5) Banking Days prior to the proposed borrowing date, specifying the requested
loan amount and borrowing date (which must be a Banking Day), together with the
invoice for and other Documents related to the corresponding Equipment. Subject
to the terms and conditions contained herein, including Sections 3.5, 3.7 and
3.8, Secured Party shall make such Loan to Debtor by transferring the amount of
any Loan approved by Secured Party in immediately available funds to the account
of Debtor not later than 5:00 p.m. EST on the requested borrowing date.

3.10 Certain Determinations to be Made by Secured Party. Secured Party is hereby
authorized (but not obligated) to record the amount of each Loan made by Secured
Party and the date and amount of each payment or prepayment of principal thereof
on a schedule annexed to and constituting a part of the applicable Note;
provided that failure by Secured Party to obtain any one or more Schedules or
Notes or make any such recordation on any Notes obtained shall not in any manner
impair or otherwise affect Debtor’s obligations to repay any such Loans and
interest thereon on the terms and conditions contained in this Agreement or the
other obligations of Debtor under this Agreement, such Schedules or Notes or any
other Relevant Document. Each Note shall (i) be dated the date of execution and
delivery thereof, and (ii) bear interest at the Interest Rate, payable as
specified in Section 2 for the period from the date the Loan is made (including
any Loans paid directly to an Equipment Manufacturer/Dealer) until paid in full,
on the unpaid principal amount thereof from time to time outstanding.

3.11 Storage of Equipment. Secured Party agrees that Debtor may store Non-Gaming
Equipment at the Debtor’s Warehouse, but not more than ninety (90) calendar
days.

 

-8-



--------------------------------------------------------------------------------

3.12 Debtor to First Request Loans from Secured Party. Debtor agrees not to
directly or indirectly in any manner borrow any funds from any Person in order
to purchase any equipment (the purchase of which is financeable under the Loan
and Security Agreement) during the New Gaming Equipment Loan Period without
first entitling Secured Party to make the applicable Loan pursuant to this
Agreement; provided, that, subject to the terms and conditions of the First
Mortgage Indenture, Debtor may use the proceeds of the issuance by Guarantor of
the First Mortgage Notes to purchase equipment without first entitling Secured
Party to make a loan secured by such equipment pursuant to this Agreement. For
all purposes of this Agreement, Loans paid directly to an Equipment
Manufacturer/Dealer in respect of Equipment shall be deemed to be made to
Debtor.

4. CONDITIONS PRECEDENT TO LOANS.

4.1 Conditions to Initial New Gaming Equipment Loan. The obligation of Secured
Party to make the initial New Gaming Equipment Loan hereunder is subject to its
obtaining the documents, in form and substance reasonably satisfactory to it,
listed on Exhibit C hereto and Secured Party having obtained any Licenses of or
from any Governmental Authority regulating gaming in the State of New Jersey
that Secured Party, in its sole discretion determines is necessary or advisable,
it being understood and agreed that Secured Party shall have no obligation of
any kind or nature whatsoever to apply for or otherwise seek any such Licenses.

In addition, simultaneously with the execution and delivery of this Agreement,
Secured Party shall have (a) obtained an executed and fully enforceable guaranty
issued by Guarantor for the benefit of Secured Party in the form of Exhibit D
and (b) caused the delivery to the Secured Party legal opinions in substantially
the form of Exhibit E from counsel to the Debtor.

4.2 Conditions to All Loans. The following conditions are conditions precedent
to (i) Debtor’s requesting approval of each New Gaming Equipment Loan and
(ii) the obligation of Secured Party to make each Loan (including the initial
Loan), with all such conditions being applied on each such date.

(a) Material Accuracy of Representations and Warranties. The representations and
warranties made by Debtor in or pursuant to this Agreement and any Relevant
Document shall be true and correct in all material respects on and as of the
dates the Loan is requested to be made and is to be made (or if expressly
applicable only to an earlier date, such as financial statements, as of such
date).

(b) No Material Defaults. No member of the Debtor Group shall have committed a
material breach of or other material default under (including any material
non-compliance with) any provisions contained in this Agreement and in each
Relevant Document to which it is a party, whether or not notice has been given
to any member of the Debtor Group provided further that as of the end of each
preceding fiscal quarter, Debtor must be in compliance with the Financial
Covenants. As to the Financial Covenants, at each of the times a Loan (i) is
requested to be made and (ii) is to be funded, the period for measuring
compliance with the Financial Covenants shall be the end of the then most recent
preceding fiscal quarter.

 

-9-



--------------------------------------------------------------------------------

(c) No Material Breach of Any Senior Debt or Any Revolving Debt. No member of
the Debtor Group shall have committed any material breach of or other material
default under (including any material non-compliance with) any provisions
contained in any Senior Debt Documents or any Revolving Debt Documents whether
or not notice has been given to any member of the Debtor Group, and no portion
of any principal constituting Senior Debt or any Revolving Debt shall have been
accelerated and/or the holders having the right to make a determination as to
acceleration shall not have given notice that they will accelerate.

(d) No Material Adverse Change. There shall not have occurred, with respect to
any member of the Debtor Group, any material adverse change from and after
June 30, 2006 with respect to its business, operations, properties or other
assets, results of operations or condition (financial or otherwise) (a “Material
Adverse Change”).

(e) First Priority Lien. The liens of Secured Party in the Equipment shall at
all times be a first priority lien and neither Debtor nor any of its
representatives shall have taken any position in writing or before any court or
other governmental authority that is inconsistent with Secured Party having a
first priority lien in all Equipment.

(f) No Event of Default or Material Default. No (i) Event of Default or
(ii) material default which, with the giving of notice, the lapse of time or
both, would constitute an Event of Default and/or no other condition which would
constitute an Event of Default shall have occurred and be continuing on either
the date the Loan is requested to be made or (after giving effect to the Loan)
the date the Loan is to be made.

(g) No Change of Control; Change of State of Incorporation. No Change of Control
shall have occurred with respect to any member of the Debtor Group; and Debtor
shall not have changed the jurisdiction (i.e., the State of New Jersey) in which
it is incorporated.

(h) Schedule; Compliance Certificates. (i) the Schedule corresponding to such
Loan shall have been fully completed (to the reasonable satisfaction of Secured
Party), executed and delivered to Secured Party; and (ii) Debtor shall have
given to Secured Party a certificate from its chief financial officer or chief
executive officer, in form and substance reasonably satisfactory to Secured
Party, confirming that at the time of the request for approval of each Loan and
the making of each Loan, each of the conditions set forth above are satisfied.

4.3 Continuing Representation and Warranty By Debtor. Debtor agrees that each
borrowing by Debtor hereunder shall without any further action on Debtor’s part
conclusively constitute a representation and warranty by Debtor as of the date
of such request for borrowing and the date of the actual borrowing that the
conditions in Section 4.2 have been satisfied.

5. DEBTOR’S WARRANTIES AND REPRESENTATIONS.

Debtor warrants and represents to Secured Party:

5.1 Indebtedness. Upon the execution of each Schedule and the making by Secured
Party of the Loan corresponding to such Schedule, Debtor is justly indebted to
Secured Party for the full amount of the indebtedness set forth on each
Schedule, and such indebtedness is not subordinated in any respect to any other
indebtedness of the Debtor.

 

-10-



--------------------------------------------------------------------------------

5.2 Absence of Liens. Except for the security interests granted hereby and the
Permitted Liens, the Collateral is free from, and Debtor covenants that the
Collateral will be kept free from, all Liens.

5.3 Absence of Financing Statements. Without limiting the generality of
Section 5.2, no financing statement covering the Collateral or any proceeds
thereof is on file in favor of anyone other than Secured Party (and, without
limiting the rights of Secured Party, if any such other financing statement is
on file, it will be terminated or subordinated on terms and conditions
satisfactory to Secured Party).

5.4 Information Supplied. All information previously and hereafter supplied and
all statements previously and hereafter made, as applicable, by or on behalf of
any member of the Debtor Group to or for Secured Party in any financial, credit
or accounting statement has been and shall be, as applicable, materially
correct, valid and genuine, including in any balance sheet, income statement or
statement of changes in financial position or application for credit.

5.5 Organization; Authority; No Conflicts. Debtor (i) is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction (it being represented and warranted that Debtor is incorporated in
the State of New Jersey), and (ii) Debtor has the power and authority, and all
necessary licenses or other authorizations, to own, lease, operate and encumber
its properties and to carry on its business as now conducted. Debtor has full
authority to enter into this Agreement and each of the Relevant Documents to
which it is a party and in so doing it is not breaching or otherwise violating
Law (including any Laws relating to its gaming operations), Organizational
Documents, or any Contract or other Document to which it is a party, subject or
bound (any consents required thereby having previously been obtained), and it
has taken all such action as may be necessary or appropriate to make this
Agreement and the Relevant Documents binding upon it.

5.6 No Governmental Consent Necessary. Other than any approval or consent
necessary from the CCC (if any), no consent, authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by Debtor of, or the
validity or enforceability of, this Agreement, any Note or any other Relevant
Document to which it is a party.

5.7 No Claims. There are no pending or, to Debtors’ knowledge, threatened Claims
that may, individually or in the aggregate, have a material adverse effect on
(a) the validity or enforceability of this Agreement, any Note or any other
Relevant Document (including the rights and remedies of Secured Party hereunder
and thereunder), or the ability of Debtor to perform any of its Obligations, or
(b) the business, operations, properties or other assets, results of operations
or condition (financial or otherwise) of Debtor.

5.8 Financial Statements. All consolidated and consolidating balance sheets,
income statements, statement of changes in cash flow and other financial data
that have been provided to Secured Party by or on behalf of Debtor (a) are, and
all of same which shall hereafter be

 

-11-



--------------------------------------------------------------------------------

furnished to Secured Party shall be, complete and correct in all material
respects, and (b) do (and as to such financial statements and other financial
data to be delivered hereafter will) truly and fairly present the financial
condition of the Debtor Group as at the respective dates thereof and the results
of its operations and changes in cash flow for the periods ended on such dates,
all in accordance with generally accepted accounting principles consistently
applied during all periods. All other information, reports, and other Documents
(a) heretofore furnished to Secured Party are, and (b) hereafter furnished will
be at the time the same are so furnished, true, accurate and complete in all
material respects. Except as shown on the most recent consolidated balance sheet
of the Debtor Group, no member of the Debtor Group has any liabilities except
those incurred in the ordinary course of business since the date of such balance
sheet, which additional liabilities do not have an adverse effect on the
Collateral or on the business, operations, properties or other assets, results
of operations or condition (financial or otherwise) of any member of the Debtor
Group.

5.9 No Material Adverse Change. There has been no Material Adverse Change since
June 30, 2006.

5.10 Compliance With Laws. Debtor is in compliance with all Laws, including
those applicable to its ownership, lease or use of properties and its other
assets, the conduct of its business and otherwise, except for violations which
do not, individually or in the aggregate, have or would reasonably be expected
to have a material adverse effect on Debtor. Debtor has not received any notice
of violation of any of the foregoing. Without limiting the generality of the
preceding provisions of this Section 5.10, Debtor is not in violation of any
judgment, order or decree of any Governmental Authority or any arbitrator.

5.11 Taxes and Assessments. Debtor has filed all federal, state and local tax
returns and other reports (other than any immaterial ones) it is required to
file (or has obtained valid, written extensions which are in full force and
effect as to any not so filed). Debtor has paid all taxes, assessments and other
governmental charges due and payable, and has made adequate provision for the
payment of such taxes, assessments and charges accrued but not yet payable,
which provisions are reflected in the balance sheets referred to in Section 5.8.
Debtor has no knowledge of any deficiency or additional assessment in connection
with any taxes, assessments or other governmental charges.

5.12 Books and Records. Debtor maintains its books and records relative to the
Collateral and will, subject to the Debtor’s right to store Non-Gaming Equipment
as permitted under this Agreement, maintain the Collateral at Debtor’s Atlantic
City Property. In addition, the Debtor’s Atlantic City Property has been the
principal place of business and chief executive office of Debtor since May 2001.

5.13 Title and Liens. Upon acquiring any Collateral, Debtor will have good and
marketable title to all of the Collateral as sole owner thereof, free and clear
of any Lien, except the Liens created by this Agreement and Permitted Liens.

Upon the proper filing and indexing of UCC-1 financing statements in the office
of the State of New Jersey Department of Treasury, Division of Revenue, the
Liens granted in favor of Secured Party pursuant to this Agreement and pursuant
to any Relevant Document shall

 

-12-



--------------------------------------------------------------------------------

constitute perfected Liens in the Collateral in favor of Secured Party, which
are prior to all other Liens on such Collateral and which are enforceable as
such against all creditors of Debtor, against any owner or occupier of the real
property where any of the Equipment is located and against any present or future
creditor obtaining a Lien on such real property or personal property and against
any other Person.

5.14 Other Matters. Debtor has no actual or contingent liabilities in any
material respect arising out of or otherwise relating to any laws or other
matters of any kind or nature whatsoever relating to the environment.

Debtor is not an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, nor is Debtor controlled
by any such company.

Debtor owns the existing hotel and casino buildings where the Equipment will be
used at Debtor’s Atlantic City Property.

There are no provisions in any Document to which Debtor is a party, subject or
bound, including any Senior Debt Document or any Revolving Debt Document, that
precludes Secured Party from exercising its remedies under this Agreement.

Debtor owns, or has a valid license or sublicense in, all know-how, licenses,
inventions, technology permits, trademarks, trade secrets, copyrights, product
designs, applications, formulae, processes and other intellectual property
rights necessary in the operation of its business in the manner in which it is
currently being conducted.

5.15 Representations and Warranties Applicable To Debtor Group. All of the
foregoing representations and warranties made by Debtor with respect to itself
also apply in full (as fully as if repeated herein), to the extent applicable,
to each other member of the Debtor Group; it being represented and warranted by
Debtor that the Debtor Group consists of Guarantor, Debtor, New Pier Operating
Company, Inc. and no other Persons.

6. AFFIRMATIVE COVENANTS.

Debtor covenants and agrees that, until the later of (i) the full, final and
indefeasible payment and performance of the Loans and all other Obligations
under this Agreement and the Relevant Documents, and (ii) the expiration of the
New Gaming Equipment Loan Facility, Debtor shall:

6.1 Defense of Claims. Defend at Debtor’s sole cost any Claim affecting the
Collateral.

6.2 Compliance with Laws. Comply with all applicable Laws (other than gaming
Laws) except for any non-compliance that would not reasonably be expected to
result in a material adverse effect on Debtor, and comply with all applicable
gaming Laws except for any non-compliance when the effect, individually or in
the aggregate, is insignificant.

6.3 No Liens. Not place or suffer the placing of any Lien on any of the
Collateral other than the Lien of this Agreement and Permitted Liens.

 

-13-



--------------------------------------------------------------------------------

6.4 Maintenance Of Licenses. Maintain in good standing any Licenses required to
operate its gaming operation and other material operations.

6.5 Payment of Reasonable Expenses. Pay all reasonable attorneys’ fees and
expenses and other fees and expenses incurred by Secured Party in enforcing its
rights against any member of the Debtor Group under this Agreement and/or under
any Relevant Document.

6.6 Payment of Taxes. Pay promptly all taxes, assessments, license fees and
other public or private charges when levied or assessed against the Collateral
or this Agreement.

6.7 Preservation of Security Interests. Do everything necessary or expedient or
as reasonably requested by Secured Party to preserve or perfect the security
interest of Secured Party and obtain, if a certificate of title be required or
permitted by Law, such certificate with respect to the Collateral, showing the
security interest of Secured Party thereon.

6.8 Access; Inspection. Permit Secured Party and or its representatives to enter
upon Debtor’s premises after providing Debtor with at least forty-eight
(48) hours prior notice that Secured Party wishes to inspect the Collateral and
Debtor’s books and records pertaining to the Collateral, and to examine, copy
and make abstracts from any and all books, records and Documents in its
possession or the possession of any independent contractor relating to its
finances or the Collateral (including its federal income tax returns), and
Debtor shall assist Secured Party in making such inspection and copying but
Secured Party’s inspection shall not materially interfere with Debtor’s business
operations.

6.9 Maintain Priority of Security Interests. Cause the security interests
granted by Debtor to Secured Party to continue effective irrespective of any
retaking or redelivery of any Collateral and irrespective of the payment of the
amount described in any Schedule so long as there are any Obligations owed by
Debtor to Secured Party, provided, however, upon any assignment in whole of this
Agreement, the assignee shall thereafter be deemed for the purposes of this
Section the Secured Party under this Agreement.

6.10 Maintenance of Existence and Qualifications. Maintain and preserve in full
force and effect its existence and good standing and all other rights, powers,
franchises, licenses and qualifications (including proprietary rights) necessary
for its ownership, lease or use of assets or the conduct of its business.

6.11 Payment of Taxes and Other Obligations. Pay (a) before they become
delinquent, all taxes, assessments and governmental charges imposed upon it or
any of its property or required to be collected by it, and (b) when due, all
other indebtedness and liabilities of any kind or nature now or hereafter owing
by it.

6.12 Maintenance of Assets and Records. Maintain (a) its properties, the
Collateral and its other assets in overall good working order and condition and
(b) complete and accurate books and records of all of its operations and assets.

6.13 Notice of Adverse Events. Promptly notify Secured Party in writing of the
occurrence or existence of any of the following: (a) any Event of Default or any
event which, with the giving of notice, lapse of time or both, or the occurrence
of any other condition, would

 

-14-



--------------------------------------------------------------------------------

become an Event of Default; (b) any matter or event which has resulted in, or
may reasonably be expected to result in, a Material Adverse Change, (c) any
material Claim filed or made against any member of the Debtor Group or relating
to its operations, or any adverse determination in or regarding any material
Claim; (d) any loss from casualty or theft in excess of Five Hundred Thousand
Dollars ($500,000) if not insured, or in excess of One Million Dollars
($1,000,000) even if insured affecting its assets; (e) whether or not otherwise
reportable under this Section 6.13, any violation by it of any environmental
Law, or any complaint, citation, order or other notice of a violation or a Claim
involving any environmental Law, if the cost of cleanup or remediation,
liability or penalty relating thereto may exceed Five Hundred Thousand Dollars
($500,000) singly or in the aggregate (the notice to Secured Party to include,
along with other relevant information, the name of any complainant or claimant
and the nature and, if known, potential amount of the claim); (f) any material
Claim relating to ERISA; or (g) if any of the representations and warranties
contained in this Agreement or in any Relevant Documents ceases to be materially
true, correct and complete. With respect to any such matters, Debtor shall
provide to Secured Party promptly after receipt, a copy of any complaint,
citation, order or other notice of a material violation or material Claim
required to be reported pursuant to this Section.

6.14 Information and Documents to be Furnished to Secured Party. Furnish to
Secured Party in form and substance reasonably satisfactory to Secured Party:

(a) Annual Financial Statements. As soon as available, but in no event later
than one hundred twenty (120) days after the end of each fiscal year of the
Debtor Group, a consolidated and consolidating balance sheet of the Debtor Group
as of the end of such year and the prior fiscal year, consolidated and
consolidating statements of income for such year and the prior fiscal year, and
consolidated statements of changes in cash flows and changes in stockholders’
equity for such year and the prior fiscal year (all in reasonable detail and
with footnotes), audited by an independent certified public accountant
reasonably satisfactory to Secured Party and certified by such independent
certified public accountant, without qualification or exception, as presenting
fairly the consolidated financial condition of the Debtor Group as of the dates
and the consolidated results of operations, consolidated changes in cash flow
and consolidated changes in stockholders equity of the Debtor Group for the
periods indicated and as having been prepared in accordance with generally
accepted accounting principles consistently applied; provided, however, in the
event Debtor (or any member of the Debtor Group) is subject to the reporting
requirements of the Exchange Act, Debtor shall provide to Secured Party each
annual Form 10-K (or its equivalent) of Debtor (or such member of the Debtor
Group) as filed under Section 13 or 15(d) of the Exchange Act within two
business days of such filing, and Secured Party shall accept such Form 10-K (or
its equivalent) in satisfaction of the reporting requirements otherwise provided
in this Section 6.14(a).

(b) Quarterly Financial Statements. As soon as available, but in no event later
than forty-five (45) days after the end of each of the first, second and third
quarters of each fiscal year of Debtor, (i) a consolidated and consolidating
balance sheet of Debtor as of the end of such quarter and the corresponding
quarter for the prior fiscal year and (ii) consolidated and consolidating
statements of income and consolidated statements of changes in cash flows and
changes in stockholders’ equity, each for (A) such quarter, (B) the
corresponding quarter for the prior fiscal year, (C) the period commencing at
the end of the previous fiscal year and ending with the end of such quarter and
(D) the corresponding fiscal period for the prior fiscal year (all

 

-15-



--------------------------------------------------------------------------------

in reasonable detail and with footnotes), certified by the chief financial
officer of Debtor as presenting fairly the consolidated financial condition of
Debtor as of the dates and the consolidated results of operations, changes in
cash flow and changes in stockholders equity of Debtor for the periods indicated
and as having been prepared in accordance with generally accepted accounting
principles consistently applied, except for normal year end adjustments, which
individually and in the aggregate are not material; provided, however, in the
event the Debtor (or any member of the Debtor Group) is subject to the reporting
requirements under the Exchange Act, Debtor shall provide to Secured Party each
quarterly Form 10-Q (or its equivalent) of Debtor (or such member of the Debtor
Group) as filed under Section 13 or 15(d) of the Exchange Act within two
business days of such filing, and Secured Party shall accept such Form 10-Q (or
its equivalent) in satisfaction of the reporting requirements otherwise provided
in this Section 6.14(b).

(c) Certificates Regarding Financial Statements, Etc. Concurrently with the
delivery of the financial statements referred to (i) in Section 6.14(a), a
certificate of the independent certified public accountant stating that, in
making the examination necessary for such certification, no knowledge was
obtained of any Event of Default or any default or other event which, with the
giving of notice, or lapse of time or both, or the occurrence of any other
condition, would become an Event of Default, except as specified in such
certificate; and (ii) in Sections 6.14(a) and 6.14(b), a certificate of the
chief financial officer of Debtor (A) stating that to his or her actual
knowledge no Event of Default or any material breach or material default or
other material event which, with the giving of notice, or lapse of time or both,
or the occurrence of any other condition, would become an Event of Default has
occurred except as specified in such certificate, and (B) stating that all such
financial statements are complete and correct in all material respects (subject,
in the case of interim statements, to normal year-end audit adjustments which
individually and in the aggregate are not material) and have been prepared in
reasonable detail and in accordance with generally accepted accounting
principles applied consistently throughout the periods reflected therein.

(d) Compliance Certificate. Promptly after delivery to any Person respecting
Senior Debt, copies of certificates in whole or in part relating to compliance
with Senior Debt Documents.

Promptly upon demand, Debtor shall provide to Secured Party a certificate
executed by a senior officer of Debtor satisfactory to Secured Party stating
that, to his or her actual knowledge after due inquiry, there then exists (i) no
Event of Default hereunder and (ii) no default (or other event or the occurrence
of any other condition) which, with the giving of notice, or lapse of time or
both, would constitute an Event of Default; and such other Documents or
information as Secured Party may reasonably request, including financial
projections, cash flow analysis and information respecting Senior Debt.

6.15 Compliance with Senior Debt Documents. Comply in all material respects with
the provisions of all the Senior Debt Documents.

6.16 Debtor Group. Cause each other member of the Debtor Group to comply with
the covenants stated in this Section 6, to the extent relevant to such member of
the Debtor Group, as fully if repeated with reference to all such members of the
Debtor Group.

 

-16-



--------------------------------------------------------------------------------

6.17 Certificates Regarding Financial Covenants and Applicable Margin. Within
fifteen (15) days after the end of each calendar month, provide a certificate of
the chief financial officer of Debtor (i) stating the amounts of cash and cash
equivalents maintained by Debtor, and the amount of borrowing availability under
Debtor’s Revolving Credit Facility, and (ii) stating the amount of Debt
maintained by Debtor, in each case as at last day of the then most recent
calendar month and (iii) providing all financial information, in form and
substance, as contemplated by Exhibit J attached hereto; and within forty-five
(45) days after the end of each of its fiscal quarters, provide a certificate of
the chief financial officer of Debtor stating the amount of Debtor’s Senior Debt
existing on the last day of Debtor’s then most recent fiscal quarter and the
amount of Debtor’s EBITDA for the trailing twelve (12) months ending on the last
day of Debtor’s then most recent fiscal quarter.

7. NEGATIVE COVENANTS

Debtor covenants and agrees that, until the later of (i) full, final and
indefeasible payment of the Loans, and all other Obligations under this
Agreement and the Related Documents and (ii) the New Gaming Equipment Loan
Facility is no longer in effect, Debtor shall not (and shall cause each other
member of the Debtor Group not to), directly or indirectly:

7.1 No Consolidation, Merger, Acquisition, Liquidation; State of Incorporation.
(a) Enter into any merger, consolidation, reorganization or recapitalization
(without the prior written consent of Secured Party, which will not be
unreasonably withheld or delayed) or take any steps in contemplation of
dissolution or liquidation; or (b) change the state in which it is incorporated.

7.2 Disposition of Collateral. Other than the substitution of Equipment in the
normal course of operations, sell, lease or otherwise transfer or dispose of any
or all of the Collateral.

7.3 Incurrence of Other Liens. Incur, create or permit to exist any Lien upon or
with respect to any of the Collateral, whether now owned or hereafter acquired,
except for (a) the Liens created by this Agreement, and (b) Permitted Liens.

7.4 Incurrence of Debt. Except as permitted by the Senior Debt Documents (as
same exists on the date of this Second Restatement and assuming for this
Section 7.4, no modification, restatement, supplementation, termination or
waiver of any applicable provision of the same), Debtor shall not, and shall
cause its Subsidiaries not to, incur hereafter any indebtedness for borrowed
money.

7.5 Maximum Debt Covenant. From the Closing Date through the date on which all
principal and interest on all Loans are indefeasibly paid in full, maintain on
the last day of each calendar month Debt that is greater than $220,000,000 (the
“Maximum Debt Covenant”).

7.6 Minimum Liquidity Covenant. From the Closing Date until the date on which
all principal and interest on all Loans are indefeasibly paid in full, fail to
maintain on the last day of each calendar month cash and cash equivalents (which
shall be calculated in a manner consistent with the calculations thereof that
are reflected in financial statements of the Debtor Group that have been most
recently filed pursuant to the reporting requirement under Section 13 or 15(d)
of the Exchange Act), plus Debtor’s borrowing availability under any Revolving
Credit Facility, of at least $14,000,000 (the “Minimum Liquidity Covenant”).

 

-17-



--------------------------------------------------------------------------------

7.7 Guaranties; Contingent Liabilities. Except as permitted by the First
Mortgage Indenture (as the same exists on the date of this Second Restatement
and assuming for the purposes of this Section 7.7, no modification, restatement,
supplementation, termination or waiver of any applicable provision of the same),
(a) assume, guarantee, endorse, contingently agree to purchase or otherwise
become liable upon any obligations of any Person except by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, or (b) agree to maintain the working capital or net
worth of any Person, to make investments in any Person or to take any similar
action or permit any Subsidiary to do any of the foregoing.

7.8 Restricted Payments. Except as permitted by the First Mortgage Indenture (as
the same exists on the date of this Second Restatement and assuming for the
purposes of this Section 7.8, no modification, restatement, supplementation,
termination or waiver of any applicable provision of the same), declare or pay
any cash dividend or make any distribution on, or redeem, retire or otherwise
acquire, directly or indirectly, any share of its stock, or make any
distribution of assets to its stockholders or enter into any similar transaction
(except as may be required to service Senior Debt.

7.9 Transactions with Affiliates. Enter, into any transaction with a Person
directly or indirectly controlling, controlled by or under the direct or
indirect common control of any member of the Debtor Group or any officer or
director thereof, on a basis less favorable in any material respect to such
member of the Debtor Group than if such transactions were an arm’s length
transaction with a third-party and not with such a Person provided that this
Section shall not apply to executive compensation.

7.10 Removal and Use of Collateral. (i) Remove, or cause or permit to be
removed, any of the Collateral from the Debtor’s Atlantic City Property, except
for the substitution of Equipment no longer used in Debtor’s operations, each in
the ordinary course of business or (ii) misuse or fail to keep in good repair,
the Collateral; provided however, Debtor can substitute all or any part of the
Collateral with like-kind collateral of equal or greater value, such value to be
determined and approved by Secured Party within its sole discretion (at which
time such new collateral will be deemed to be Collateral under this Security
Agreement) if (i) Debtor provides ten (10) days’ prior written notice to Secured
Party of such proposed substitution of Collateral and (ii) Debtor executes
and/or delivers to Secured Party all Documents and takes all other actions that
Secured Party, in its sole discretion, determines to be necessary or advisable
to provide Secured Party with a valid and perfected first priority security
interest in such new Collateral. Except for substitutions described in the
proviso clause in the immediately preceding sentence, upon the disposition or
loss of any Equipment, the amount of any then outstanding principal balance
originally relating to such Equipment shall be immediately paid by Debtor to
Secured Party.

7.11 Change in Business; Accounting Practices, Name, Etc. Cause or permit (a) a
material change in the nature of its business or that of any other member of the
Debtor Group as conducted on the date of this Agreement, (b) a change in the
present accounting principles or

 

-18-



--------------------------------------------------------------------------------

practices in any material respect of it or any other member of the Debtor Group,
except as may be required by changes in generally accepted accounting principles
or (c) a change in its name or jurisdiction of incorporation.

7.12 Inconsistent Agreement. Enter into any Document containing any provision
that would be violated by the performance of any of Debtors’ obligations under
this Agreement or any Relevant Document.

8. INSURANCE AND RISK OF LOSS.

8.1 Debtor’s Obligation to Obtain Certain Insurance, Etc. All risk of loss,
damage to or destruction of the Collateral shall at all times be the sole risk
of Debtor. In addition, Debtor will, at Debtor’s expense, procure forthwith and
maintain, until all Loans have been indefeasibly paid in full, insurance against
all risks of loss or physical damage to the Collateral for the full insurable
value thereof and such other insurance, including general comprehensive
liability insurance, business interruption insurance and other insurance
relating to other hazards and risks reasonably required to be insured against by
Secured Party, in amounts and against such risks and with such deductibles and
other terms as is reasonably satisfactory to Secured Party. Debtor shall
promptly deliver evidence of each policy to Secured Party with a standard
long-form mortgage endorsement attached thereto showing loss payable to Secured
Party. Each such policy shall be in form, terms and amount, and with insurance
carriers reasonably satisfactory to Secured Party. Each such policy shall
(i) designate Secured Party and its assigns as additional insureds, or loss
payees, as their interests may appear from time to time, with acceptable
endorsements; (ii) contain a “breach of warranty clause” whereby the insurer
agrees that a breach of the insuring conditions or any warranties or any
negligence of Debtor or any other Person or any other action or omission
(including any by Debtor or any of its officers, agents, employees or
representatives) shall not invalidate the insurance as to Secured Party and its
assigns, and (iii) require at least thirty (30) days’ prior written notice to
Secured Party and its assigns before cancellation, expiration or any material
change shall be effective. Secured Party’s acceptance of policies that do not
satisfy any one or more of the foregoing provisions shall not be a waiver of
Debtor’s foregoing obligations.

8.2 Other Documents. Upon demand, Debtor shall deliver to Secured Party a
Certificate of Insurance evidencing insurance required by Section 8.1, together
with evidence of payment of all premiums therefor. In the event of material loss
or damage to the Equipment, Debtor shall promptly notify Secured Party and file
proofs of loss reasonably satisfactory to Secured Party with the appropriate
insurer, but without limiting the rights of Secured Party hereunder. In no event
shall Secured Party be required either to (i) ascertain the existence of or
examine any insurance policy, or (ii) advise Debtor in the event such insurance
coverage shall not comply with the requirements of this Agreement.

8.3 Assignment of Policies. To the extent such insurance insures the Collateral,
Debtor hereby (a) assigns to Secured Party any monies which may become payable
under any such policy of insurance and (b) irrevocably constitutes and appoints
Secured Party as Debtor’s attorney in fact (i) to hold each original insurance
policy, (ii) to make, settle and adjust claims under each policy of insurance,
(iii) to make claims for any monies which may become payable under such
insurance on the Collateral including returned or unearned premiums, and (iv) to

 

-19-



--------------------------------------------------------------------------------

endorse Debtor’s name on any check, draft or other instrument received in
payment of claims and to apply the funds to the payment of the indebtedness
owing to Secured Party; provided, however, Secured Party is under no obligation
to do any of the foregoing.

8.4 Secured Party’s Rights to Obtain Insurance. Should Debtor fail to furnish
any one or more such insurance policies to Secured Party, or to obtain or
maintain any one or more such policies in full force, or to pay any premium in
whole or in part relating thereto, then Secured Party, without waiving or
releasing any default or obligation by Debtor, may (but shall be under no
obligation to) obtain and maintain insurance and pay the premium therefor on
behalf of Debtor. The full amount of any such premium paid by Secured Party
shall be payable by Debtor upon demand, together with interest at the Interest
Rate (or Default Rate or the rate set forth in Section 9.2, if applicable) and,
without limiting the generality of Section 9, failure to pay same shall
constitute an Event of Default under this Agreement.

9. EVENTS OF DEFAULT; ACCELERATION.

9.1 Event of Default. The following are events of default (each an “Event of
Default”) under this Agreement which will allow Secured Party to take action
under this Section 9 and under Section 10 as it deems necessary or advisable:

(a) Non-Timely Payment. Any of Debtor’s obligations to Secured Party under this
Agreement or any Relevant Document to pay principal, interest or other amounts
is not paid within 10 calendar days after the same becomes due.

(b) Breach. Debtor breaches or defaults in any material respect any warranty,
covenant, agreement, indemnity or other provision hereof or in any Relevant
Document and fails to cure or remedy such breach or default within 30 calendar
days of notice of such breach or default. Without limiting the generality of the
preceding sentence, a material breach shall occur if there is any
representation, warranty or statement by Debtor that is contained in this
Agreement or any of the Relevant Documents, reaffirmed or hereby deemed
reaffirmed that is or was when made, reaffirmed or hereby deemed reaffirmed, as
applicable, incorrect in any material respect, including if Debtor prior or
subsequent to the execution of this Second Restatement gave or gives, as
applicable, Secured Party materially misleading information regarding its
financial condition.

(c) Cessation of Business. Debtor or any other member of the Debtor Group ceases
to do business as a going concern; or the termination, suspension or loss of any
License or leasehold interest occurs which results in Debtor having to cease any
material part of its operations at its facility by reason of such loss for a
period of more than ten (10) consecutive days.

(d) Material Adverse Change. There occurs any Material Adverse Change.

(e) Inability to Pay Debts; Bankruptcy or Insolvency. Any one or more of the
following occur: (i) Debtor and/or any other member of the Debtor Group shall
commence any case, proceeding or other action (collectively, “Proceeding”)
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or

 

-20-



--------------------------------------------------------------------------------

relief of debtors, seeking to have an order for relief entered with respect to
it or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition with creditors or other similar relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its assets, or any
Debtor or any other member of the Debtor Group shall make a general assignment
for the benefit of its creditors or a bulk sale; (ii) there shall be commenced
against Debtor or any other member of the Debtor Group any Proceeding of a
nature referred to in clause (i) above which (A) results either in the entry of
an order for relief (“Order”) or an appointment and any such Order or
appointment remains undismissed in a manner reasonably satisfactory to Secured
Party (“Undismissed”) for a period of sixty (60) days; the foregoing shall
include the commencement against Debtor or any other member of the Debtor Group
of any Proceeding seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an Order for any such relief which remains
Undismissed in a manner reasonably satisfactory to Secured Party for 60 days; or
(iii) Debtor or any other member of the Debtor Group takes any action
substantially in furtherance of, or expressly authorizing or indicating its
consent to, approval of or acquiescence in or expressly proposes to take any of
the acts set forth in clause (i) or (ii) above; or (iv) Debtor or any other
member of the Debtor Group shall generally not be able to or fail to, or shall
expressly admit in writing its inability to, pay its debts generally as they
become due.

(f) Judgments; Attachments. One or more final judgments or orders for the
payment of money exceeding $2 million in the aggregate are rendered against
Debtor or any other member of the Debtor Group, and any such judgment or order
continues unsatisfied and not effectively and continuously stayed within sixty
(60) days of such judgment or order or any substantial part of the assets of
Debtor or any other member of the Debtor Group becomes subject to attachment,
execution, levy or like process which shall not have been effectively and
continuously stayed within sixty (60) days of such attachment, etc.

(g) Loss of Collateral. More than 10% of the value of the Collateral in the
aggregate is lost or destroyed and the insurance proceeds are either not timely
received by Secured Party or are less than 80% of the amount necessary to repair
or replace, as necessary, the lost or destroyed Equipment unless a satisfactory
amount of the Loans are paid in full in an amount reasonably satisfactory to
Secured Party and such payment and loss do not, individually or together with
other events or circumstances cause there to be a material adverse change in the
business, operations, properties or other assets, results of operations or
condition (financial or otherwise ) of Debtor.

(h) Cross Default; Default on Other Debt. Any other material default by Debtor
or any Subsidiary on or with respect to any of the Obligations or under any of
the Relevant Documents occurs, or any payment default or other material default
occurs under any Senior Debt Documents of Debtor or any Subsidiary or any
Revolving Debt Document of Debtor or any Subsidiary or any other event occurs
relating to such Senior Debt or Revolving Debt or that entitles any Person or
Persons to declare any material part of such Senior Debt or Revolving Debt due
prior to its date of maturity or any material portion of any Senior Debt or
Revolving Debt is accelerated.

 

-21-



--------------------------------------------------------------------------------

(i) Security; Enforceability of Documents. If any of the following occurs:
(i) Secured Party shall not have as of August 17, 2001 or shall at any time
thereafter cease to have a valid and perfected first priority Lien in all of the
Collateral, including that the grant of the security interests in this Agreement
shall never have been effective or shall cease to be effective to grant to
Secured Party (or Secured Party shall otherwise not have obtained or cease to
have) a first priority lien in all of the Collateral, (ii) this Agreement or any
Relevant Document shall at any time not be, valid, effective and enforceable in
any material respect, as reasonably determined at any time by Secured Party, or
(iii) Debtor or any other member of the Debtor Group or its counsel asserts at
any time that this Agreement or any Relevant Document is not valid, effective
and enforceable in any material respect.

(j) Change of Control. If a Change of Control of any member of the Debtor Group
occurs.

(k) KINA Debt. (i) The occurrence of any KINA Default (as defined in the
Subordination Agreement), or (ii) the occurrence of any event or the existence
of any condition that gives rise to the right of any Holder (as defined in the
KINA Guaranty) to be paid any payment under any Note (as defined in the KINA
Guaranty) on or prior to the Satisfaction Date (as defined in the Subordination
Agreement), whether or not such Holder makes demand for or waives such payment
(including, without limitation, any such rights that arise under Section 2.3
(Mandatory Prepayment) or Section 4.2 (Remedies) under such Note), or (iii) any
payment or other transfer of money or other assets of any kind or nature to any
Holder (as defined in the KINA Guaranty) by any member of the Debtor Group in
respect of any of the Guarantee Obligations (as defined in the KINA Guaranty)
prior such Satisfaction Date; provided, however, that payment under any Note
that is made solely with proceeds from a refinancing of indebtedness evidenced
by such Note or the sale of mortgaged real property the secures payment
obligations evidenced by such Note shall not constitute an Event of Default
hereunder.

(l) Subordination Agreement. Any breach by any member of the Debtor Group of any
of the terms of the Subordination Agreement.

9.2 Acceleration. If an Event of Default shall have occurred, the indebtedness
described in each Schedule existing at any time and all other indebtedness or
other monetary Obligations then owing by Debtor to Secured Party under this
Agreement and under any Relevant Document (collectively, the “Indebtedness”),
and all interest thereon, shall, if Secured Party shall so elect, become
immediately due and payable. With respect to the rate of interest payable after
acceleration:

(a) Acceleration of Loans. The unpaid principal balance of the indebtedness or
other monetary Obligations described in any Schedule in which interest has been
precomputed (exclusive of late fees) shall bear interest at the lesser of
(i) the greater of (a) the rate of 18% per annum or (b) the Default Rate
provided for in this Agreement, and (ii) the maximum rate permitted by law from
time to time until paid in full.

(b) Other. The unpaid principal balance of the indebtedness described in any
Schedule in which interest has not been precomputed (exclusive of late fees)
shall bear interest at the same rate as before acceleration until paid in full.

 

-22-



--------------------------------------------------------------------------------

9.3 No Required Payment of Interest in Violation of Applicable Law. In no event
shall Debtor be obligated to pay any interest in excess of the amount permitted
by law upon demand by Secured Party for payment of the Indebtedness, by
acceleration of the maturity thereof or otherwise. Any acceleration of the
Indebtedness, if elected by Secured Party, shall be subject to all applicable
laws, including laws relating to rebates and refunds of unearned charges.

10. SECURED PARTY’S REMEDIES AFTER DEFAULT; CONSENT TO ENTER PREMISES.

10.1 Remedies Under the UCC. Upon an Event of Default and at any time
thereafter, Secured Party shall have all the rights and remedies of a secured
party under the UCC and any other applicable laws, including all rights to any
deficiencies remaining after disposition of the Collateral, for which Debtor
hereby agrees to remain fully liable. Subject to Section 10.3, Debtor agrees
that Secured Party, by itself or its agent, may without notice to any Person and
without judicial process of any kind (and with judicial process if Secured Party
elects to or must use judicial process), enter into any premises or upon any
land owned, leased or otherwise under the actual or apparent control of any
member of the Debtor Group (or any their respective affiliates or agents) where
the Collateral may be or where Secured Party reasonably believes the Collateral
may be, and disassemble, render unusable and/or repossess all or any item of the
Collateral, disconnecting and separating all Collateral from any other property.
Debtor expressly waives all further rights to possession of the Collateral after
an Event of Default and all claims for injuries suffered through or loss caused
by such entering and/or repossession. Secured Party may require Debtor to
assemble the Collateral and return it to Secured Party at a place to be
designated by Secured Party which is reasonably convenient to both Parties.

10.2 Other Remedies. After an Event of Default, Secured Party may sell or lease
the Collateral from time to time at one or more times and at one or more
locations of its choosing. In connection with the activities in the preceding
sentence, Secured Party agrees to act in good faith and in a commercially
reasonable manner. Secured Party will give to Debtor not less than ten days
notice (as described in the next sentence) of the time and place of any public
sale of the Collateral or of the time after which any private sale or any other
intended disposition of the Collateral is to be made. Unless otherwise provided
by law, any requirement of law relating to reasonable notice shall be met if
such notice is mailed, postage prepaid, to the address of Debtor shown herein at
least ten days before the time of the sale or disposition. Expenses of retaking,
holding, preparing for sale, selling and the like shall include reasonable
attorneys’ fees and expenses and all other fees and expenses. Debtor understands
that Secured Party’s rights are cumulative and not alternative.

10.3 Compliance with Casino Control. Notwithstanding anything contained herein
to the contrary, in exercising any right or remedy granted in this Section 10
with respect to Gaming Equipment, Secured Party will at all times comply in all
material respects with all applicable provisions of the New Jersey Casino
Control Act; it being agreed that Debtor shall (and shall cause each other
member of the Debtor Group to) take such actions as may be reasonably requested
by Secured Party (or any of its authorized agents or representatives) or the
applicable Governmental Authorities at any time or from time to time to effect
such compliance so that Secured Party can fully realize on its rights and
remedies under this Section 10 with respect to Gaming Equipment.

 

-23-



--------------------------------------------------------------------------------

11. WAIVER OF DEFAULTS; AGREEMENT INCLUSIVE.

11.1 Waivers. Secured Party may in its sole discretion waive in writing a
default, or cure, at Debtor’s expense, a default. Any such written waiver in a
particular instance or of a particular default shall not be a waiver of other
defaults or the same kind of default at another time. Each waiver shall be
strictly construed. No modification or change in this Agreement or in any
Relevant Document shall bind Secured Party unless in a writing signed by Secured
Party, including that oral agreements shall not be binding.

12. FINANCING STATEMENTS; CERTAIN EXPENSES.

12.1 Financing Statements; Other Matters. Debtor authorizes Secured Party to
file financing statements and any other Documents with respect to the
Collateral, including to file a carbon, photograph or other reproduction of this
Agreement or of a financing statement. At the request of Secured Party, Debtor
will execute any financing statements, and other Documents, in form and
substance satisfactory to Secured Party which Secured Party may deem necessary
or advisable to establish and maintain a perfected first priority security
interest in the Collateral and will pay the cost of filing or recording the same
in all public offices, deemed necessary or advisable by Secured Party. Debtor
also agrees to pay all fees and expenses incurred by Secured Party from time to
time in conducting UCC, tax or other lien searches against Debtor or otherwise
relating to the Collateral and such other fees as may be agreed.

13. DEFINITIONS.

13.1 Defined Terms. As used herein, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

“Agreement” means the Original Agreement, as amended and restated by the Second
Restatement.

“Anti-Money Laundering Laws” means the USA Patriot Act, the Bank Secrecy Act, as
amended through the date of this Second Restatement, Executive Order 13224 –
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism, as amended through the date of this Second
Restatement, and other federal laws and regulations and executive orders
administered by OFAC which prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals (such individuals include specially
designated nationals, specially designated narcotics traffickers and other
parties subject to OFAC sanction and embargo programs), and such additional laws
and programs administered by OFAC which prohibit dealing with individuals or
entities in certain countries regardless of whether such individuals or entities
appear on any of the OFAC lists.

“Applicable Margin” has the meaning set forth in Section 2.2 of this Agreement.

 

-24-



--------------------------------------------------------------------------------

“Banking Day” means any day other than Saturday, Sunday or holiday on which
banks in New Jersey are closed.

“CCC” has the meaning set forth in Section 16.2 of this Agreement.

“CCC Termination” has the meaning set forth in Section 16.2 of this Agreement.

“CCC Termination Date” has the meaning set forth in Section 16.2 of this
Agreement.

“Change of Control” means such time as: (1) a “person” or “group” (within the
meaning of Section 13(d) of the Exchange Act, except that a person shall be
deemed to have “beneficial ownership” of all securities that such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time, other than any of the Permitted Holders, has become,
directly or indirectly, the “beneficial owner,” of 35% or more of the voting
power of the equity interests (as most broadly construed) of such member of the
Debtor Group, provided that the Permitted Holders do not, directly or
indirectly, beneficially own a greater percentage of the voting power of the
equity interests of such member of the Debtor Group; or (2) during any period of
two consecutive calendar years, individuals who at the beginning of such period
constituted the Board of Directors of such member of the Debtor Group (together
with any new directors whose election by the Board of Directors of such member
of the Debtor Group or whose nomination for election by the stockholders of such
member of the Debtor Group was approved by a vote of a majority of the directors
then still in office who either were directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the directors of the Company, as the
case may be, then in office; or (3) the adoption of a plan of liquidation or
dissolution of such member of the Debtor Group.

“Claim” or “claims” means any claim, actions, proceedings or investigations of
any kind or nature.

“Closing Date” means the date of the Second Restatement.

“Collateral” has the meaning set forth in Section 1.1 of this Agreement.

“Cure Period” has the meaning set forth in Section 16.2 of this Agreement.

“Contract” means any agreement, instrument or other contract, written or oral,
formal or informal, of any kind or nature.

“Conversion Date” has the meaning set forth in Section 2.4(c)of this Agreement.

“cross-collateralization” has the meaning set forth in Section 1.2 of this
Agreement.

“Debt” of a Person at a particular date shall mean all indebtedness for borrowed
money of such Person (including all indebtedness under any Revolving Credit
Facility) whether direct or guaranteed, and all premiums, if any, due at the
required prepayment dates of such indebtedness, and all indebtedness secured by
a Lien on assets owned by such Person, whether or not such indebtedness actually
shall have been created, assumed or incurred by such Person, but shall not
include intercompany loans. Any indebtedness of such Person resulting from the
acquisition by such Person of any assets subject to any Lien shall be deemed,
for the purposes hereof, to be the equivalent of the creation, assumption and
incurring of the indebtedness secured thereby, whether or not actually so
created, assumed or incurred.

 

-25-



--------------------------------------------------------------------------------

“Debtor” has the meaning set forth in the first paragraph of this Agreement.

“Debtor Group” means Guarantor and its consolidated Subsidiaries (including
Debtor).

“Debtor’s Atlantic City Property” means that real property and improvements
located at 1133 Boardwalk, Atlantic City, New Jersey 08401-7329 and also known
as Lots 4-15, 17-38, 39.01 (as to a portion only) and 39.02 (as to a portion
only) in Block 60; and Lots 1, 2 and 20 in Block 310, all as reflected on the
tax maps of Atlantic City, New Jersey.

“Debtor’s Warehouse” means the warehouse facility owned and operated by Debtor
located at 117 N. Delaware Avenue, Atlantic City, New Jersey.

“Default Rate” has the meaning set forth in Section 2.2 of this Agreement.

“Disbursement Agreement” shall have the meaning ascribed to such term in the
First Mortgage Indenture.

“Document” means any Contract, note, other instrument, certificate, undertaking,
other paper or writing or other document.

“EBITDA” means earnings before interest, taxes, depreciation, and amortization.

“Equipment” has the meaning set forth in Section 1.1 of this Agreement.

“Equipment Documents” means all of the Documents relating to Debtor’s rights
regarding the Equipment, including any amendments, restatements, supplements or
other modifications thereof.

“Equipment/Manufacturer Dealer” has the meaning set forth in Section 3.6(a) of
this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Event of Default” has the meaning set forth in Section 9.1 of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Debt” has the meaning set forth in Section 16.1 of this Agreement.

“Expansion Equipment” means machinery, furniture and/or equipment acquired in
connection with the Expansion Project.

“Expansion Loan Facility” means the Loans that were made available to Debtor and
required under the Original Agreement to be used by Debtor solely to acquire
Expansion Equipment.

“Expansion Project” means the construction and expansion of the Debtor’s
Atlantic City Property that has been completed and that, under the Original
Agreement, was required to be completed in accordance with the drawings, plans
and specifications prepared for the Guarantor, which are attached to the
Disbursement Agreement.

“Financial Covenants” means the Maximum Debt Covenant and the Minimum Liquidity
Covenant.

“First Mortgage Indenture” means the Indenture, dated as of March 22, 2002,
among Guarantor, Debtor, New Pier Operating Company, Inc. and Bankers Trust
Company, as trustee.

 

-26-



--------------------------------------------------------------------------------

“First Mortgage Notes” means the 11  1/2% First Mortgage Notes due 2009 issued
by Guarantor pursuant to the First Mortgage Indenture.

“First Restatement” has the meaning set forth in the first paragraph of this
Agreement.

“Gaming Equipment” has the meaning set forth in Section 1.1 of this Agreement.

“Governmental Authority” means any governmental authority of any kind or nature.

“Guarantor” means Resorts International Hotel and Casino, Inc.

“Indebtedness” has the meaning set forth in Section 9.2 of this Agreement.

“Interest Rate” has the meaning set forth in Section 2.2 of this Agreement.

“Kerzner Umbrella Agreement” means that certain Master Agreement, dated as of
March 18, 2004, among the Debtor Group, Colony RIH Holdings, Inc., Resorts Real
Estate Holdings, Inc. and KINA, a copy of which is attached as Exhibit I.

“KINA” has the meaning set forth in Section 16.3 of this Agreement.

“KINA Guaranty” means that certain Guaranty, dated as of March 18, 2004, by
members of the Debtor Group in favor of KINA, a copy of which is attached as
Exhibit G.

“Landmark Equipment” means machinery, furniture and/or equipment acquired for
use in the business of Debtor other than in connection with the Expansion
Project.

“Landmark Loan Facility” means the Loans that were made available to Debtor and
required under the Original Agreement to be used by Debtor solely to acquire
Landmark Equipment.

“Law” or “law” any federal, state and local statute, ordinance, judicial
decision, rule, order, regulation or any other law of any kind or nature
whatsoever.

“LIBOR” has the meaning set forth in Section 2.2 of this Agreement.

“Licenses” means licenses, permits, authorizations or other approvals issued or
granted by a Governmental Authority.

“Lien” means any security interest, lien, pledge, hypothecation, assignment,
mortgage, right, conditional sale or other title retention agreement, financing
lease having substantially the same effect as any of the foregoing, other
preferential arrangement or other encumbrance of any kind or nature whatsoever.

“Loan” or “Loans” has the meaning set forth in Section 2.2 of this Agreement.

“Material Adverse Change” has the meaning set forth in Section 4.2(d) of this
Agreement.

“Maximum Debt Covenant” has the meaning set forth in Section 7.5 of this
Agreement.

“Minimum Liquidity Covenant” has the meaning set forth in Section 7.6. of this
Agreement.

“New Jersey Casino Control Act” means the New Jersey Casino Control Act
(N.J.S.A. 5:12-1 et. Seq.) and all regulations promulgated thereunder.

 

-27-



--------------------------------------------------------------------------------

“New Gaming Equipment Availability Amount” means, at any time (i) the lesser of
(A) $5,000,000 and (B) the amount by which the aggregate principal amount
outstanding under the Expansion Loan Facility and the Landmark Loan Facility is
less than $12,221,058 minus (ii) the aggregate amount of all New Gaming
Equipment Loans previously advanced.

“New Gaming Equipment Loan Facility” has the meaning set forth in Section 3.1 of
this Agreement.

“New Gaming Equipment Loan Period” means the period beginning on the Closing
Date and ending on the earlier of (i) September 30, 2007 or (ii) the date on
which the New Gaming Equipment Loan Facility terminates pursuant to the terms of
this Agreement.

“New Gaming Equipment Loans” means Loans made during the New Gaming Equipment
Loan Period pursuant to Section 3.1 of this Agreement.

“Non-Gaming Equipment” has the meaning set forth in Section 1.1 of this
Agreement.

“Notes” has the meaning set forth in Section 3.2 of this Agreement.

“Obligations” means all indebtedness and all or other obligations of Debtor to
Secured Party under this Agreement or any Relevant Document of every kind and
nature whatsoever, whether then existing or thereafter created or incurred,
including any returned check fee and all principal and interest of each Loan.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.

“OFAC Prohibited Person” means, a country, territory, individual or Person
(i) listed on, included within or associated with any of the countries,
territories, individuals or entities referred to on The Office of Foreign Assets
Control’s List of Specially Designated Nationals and Blocked Persons or any
other prohibited person lists maintained by Governmental Authorities, or
otherwise included within or associated with any of the countries, territories,
individuals or entities referred to in or prohibited by OFAC or any other
Anti-Money Laundering Laws, or (ii) which is obligated or has any interest to
pay, donate, transfer or otherwise assign any property, money, goods, services,
or other benefits directly or indirectly, to any countries, territories,
individuals or entities on or associated with anyone on such list or in such
laws.

“Order” has the meaning set forth in Section 9.1 (e) of this Agreement.

“Organizational Documents” means the certificate of incorporation or articles of
incorporation, as applicable, and by-laws of a Person, or other corresponding
governing documents, each as amended and/or restated.

“Original Agreement” has the meaning set forth in the first paragraph of this
Agreement.

“Original Schedules” has the meaning set forth in Section 16.1 of this
Agreement.

“Parties” or “Party” has the meaning set forth in the second paragraph of this
Agreement.

“Payment Date” means the first Banking Day of each calendar month.

“Permitted Holder” means Colony Investors IV, L.P. and any affiliates thereof
and Thomas J. Barrack, Jr., Nicholas L. Ribis, Colony RIH Voteco, LLC, Colony GP
IV, Inc., Colony Capital IV, L.P. and any investment fund, partnership or other
person sponsored by or

 

-28-



--------------------------------------------------------------------------------

formed at the direction of Colony Capital LLC, a Delaware limited liability
company, or any successor organization (unless such investment fund, partnership
or other person is not managed by a person that is an affiliate or Related
Person of any of the foregoing). As used herein, the term “Related Person” means
(a) any controlling stockholder, 80% (or more) directly or indirectly owned
subsidiary, or immediate family member (in the case of an individual), of any
Permitted Holder, or (b) any trust, corporation, partnership or other entity if
(x) the beneficiaries, stockholders, partners, members, owners or other persons
beneficially owning (as defined in Rule 13d-3 and Rule 13d-5 under the Exchange
Act) in the aggregate 80% or more of the voting stock of such trust,
corporation, partnership or entity consist of any one or more Permitted Holders
or such other Permitted Holders referred to in clause (a), or (y) a general
partner or managing member or person otherwise controlling or having the power
to direct or cause the direction of the management and policies of such trust,
corporation, partnership or entity is any one or more of the Permitted Holders
or such other persons referred to in clause (a).

“Permitted Liens” means (a) inchoate Liens for taxes, assessments or
governmental charges or levies not yet due and payable or delinquent and Liens
for taxes, assessments or governmental charges or levies, which are being
contested in good faith as permitted by the Senior Debt Documents and for which
adequate reserves have been made; (b) Liens in respect of property of the Debtor
imposed by law, which were incurred in the ordinary course of business and do
not secure indebtedness for borrowed money, and (c) Liens arising under
applicable gaming Laws, provided that no such Lien constitutes a Lien securing
repayment of indebtedness.

“Permitted Revolving Debt” means the Revolving Debt arising from one or more
Revolving Credit Facilities so long as (i) the aggregate maximum principal
amount available under all such Revolving Credit Facilities does not exceed $10
million; and (ii) all such Debt is otherwise permitted under the Senior Debt
Documents.

“Person” means an individual, partnership, corporation, limited liability
company, joint venture, Governmental Authority or other entity of any kind or
nature.

“Proceeding” has the meaning set forth in Section 9.1(e) of this Agreement.

“Relevant Documents” means this Agreement, any and all Notes, and any and all
other Contracts and other Documents (including the Subordination Agreement)
executed by a member of the Debtor Group evidencing the Loans and the security
interest of Secured Party under this Agreement, as each such Note, Contract and
other Document is amended, supplemented, restated or otherwise modified from
time to time.

“Relevant Legal Fees” has the meaning set forth in Section 16.5 of this
Agreement.

“Revolving Credit Facility” means one or more revolving lines of credit
providing for working capital of Debtor and other ordinary course financing of
Debtor (it being understood that the credit facility under this Agreement does
not constitute such a line of credit).

“Revolving Debt” means any debt arising out of the Revolving Credit Facility
and/or the Revolving Debt Documents.

“Revolving Debt Documents” means any of the Documents relating to or otherwise
executed in connection with any Revolving Credit Facility.

“Schedule” has the meaning set forth in the second paragraph of this Agreement.

 

-29-



--------------------------------------------------------------------------------

“Second Restatement” means this Second Amended and Restated Loan and Security
Agreement, as may be amended, supplemented, restated or otherwise modified from
time to time.

“Secured Party” has the meaning set forth in the first paragraph of this
Agreement.

“Senior Debt” means without duplication:

(i) (A) the First Mortgage Notes and (B) all other indebtedness evidenced by any
and all Documents related to such First Mortgage Indenture;

(ii) the indebtedness (including, the Loans) evidenced by this Agreement and the
Related Documents;

(iii) capital leases;

(iv) any other loans or debt (other than loans or debt existing on the date
hereof) that individually or in the aggregate in connection with a series of
related transactions, exceeds more than Two Million Dollars ($2,000,000) in
aggregate principal amount and as to which any member of the Debtor Group is
directly or indirectly obligated, as a party, guarantor or otherwise;

(v) subject to the third paragraph of Section 16.3, the KINA Guaranty and the
Guaranty Obligations (as defined in the KINA Guaranty); and

(vi) any renewals, extensions, substitutions, refundings, refinances, or
replacements of the foregoing;

provided, that Permitted Revolving Debt shall not constitute Senior Debt.

“Senior Debt Documents” means any of the Documents (other than this Agreement)
relating to or otherwise executed in connection with Senior Debt, including the
Documents identified as Senior Debt Documents in Section 16.3.

“Subordination Agreement” means that certain Subordination Agreement, dated as
of March 18, 2004, among Secured Party, members of the Debtor Group and KINA, a
copy of which is attached as Exhibit H.

“Subsidiary” means, with respect to any specified person: (1) any corporation,
limited liability company, association or other business entity of which more
than 50% of the total voting power of shares of equity interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by such person or one or more of the other Subsidiaries
of such person (or a combination thereof); and (2) any partnership (a) the sole
general partner or the managing general partner of which is such person or a
subsidiary of such person or (b) the only general partners of which are such
person or one or more subsidiaries of such person (or any combination thereof).

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New Jersey; provided, however, that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any item or portion of the Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New Jersey, “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

 

-30-



--------------------------------------------------------------------------------

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Undismissed” has the meaning set forth in Section 9.1(e) of this Agreement.

13.2 Other Definitional Provisions. The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Section, Schedule and Exhibit references are to this Agreement unless otherwise
specified. “Including”, “includes,” and “include” means “including, without
limitation,” “includes, without limitation,” and “include, without limitation,”
whether or not specified herein. Amendments and modifications include
extensions, consolidations, renewals or replacements. All references in any
Relevant Document to “CIT Group/Equipment Financing, Inc.” mean “The CIT
Group/Equipment Financing, Inc.”

14. WAIVER OF DEFENSES; ACKNOWLEDGMENT.

14.1 Waiver, Defenses, Acknowledgment. If Secured Party assigns this Agreement
to a third party (“Assignee”), then after such assignment: (a) Debtor will make
all payments directly to such Assignee at such place as Assignee may from time
to time designate in writing; (b) Debtor agrees that, subject to Section 15.3,
it will settle all claims, defenses, and counterclaims it has the right to
assert against Secured Party directly with Secured Party and will not set up any
such claim, defense, or counterclaim against Assignee, Secured Party hereby
agreeing to remain responsible therefor to the extent provided in this
Agreement; (c) Secured Party shall not be Assignee’s agent for any purpose and
shall have no authority to change or modify this Agreement or any Relevant
Document; and (d) Assignee shall have all of the rights and remedies of Secured
Party hereunder (except any relating to the matters referred to in clause
(b) but, as to obligations prior to such assignment, none of Secured Party’s
obligations.)

15. OTHER PROVISIONS.

15.1 Completion of Documents; Irrevocability; Other Matters. Secured Party may
correct patent errors herein. Secured Party may also fill in this Agreement and
in the Schedules and any Relevant Documents blanks (such as serial numbers),
date of payments and the like. If any provision of this Agreement shall be held
to be illegal, invalid or unenforceable, then (a) such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other provision of this
Agreement and this Agreement shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein and (b) any
provision which is enforceable in part but is not enforceable in whole shall be
enforced to the maximum extent permitted by law.

15.2 Waiver of Trial By Jury/Receipt of Agreement. Debtor and Secured Party each
hereby waive any right to a trial by jury in any action or proceeding with
respect to, in connection with, or arising out of this Agreement or any Relevant
Document. Debtor acknowledges receipt of a true copy of this Agreement and
waives acceptance hereof.

 

-31-



--------------------------------------------------------------------------------

15.3 Limitation of Liability. No claim may be made by Debtor or any other Person
against Secured Party or any Assignee and/or any director, officer, employee,
attorney, or agent of Secured Party or any Assignee for any special, indirect or
consequential damages in respect of any claim for breach of contract arising out
of or relating to the transactions contemplated by this Agreement, any Note or
any other Relevant Document, or any act, omission or event occurring in
connection herewith or therewith; and Debtor hereby waives and releases any and
all such claims which it would otherwise be entitled to make in the future and
agrees not to sue upon any claim for any such damages

15.4 Various Provisions. This Agreement is executed pursuant to authority of
Debtor’s Board of Directors. Except where the context otherwise requires,
“Debtor” and “Secured Party” include the successors and permitted assigns of
those Parties; nothing herein shall authorize Debtor to assign this Agreement or
its rights in and to the Collateral. If more than one debtor executes this
Agreement, their obligations under this Agreement shall be joint and several.

15.5 Interest Rate and Similar Matters. If at any time this transaction would be
usurious under applicable law, then regardless of any provision contained in
this Agreement or in any other Relevant Document, it is agreed that:

(a) Interest Not to Exceed Maximum Permitted By Law. The total of all
consideration which constitutes interest under applicable law that is contracted
for, charged or received upon this Agreement or any Relevant Document shall
under no circumstances exceed the maximum rate of interest authorized by
applicable law and any excess shall be credited to Debtor.

(b) Effect of Acceleration. If Secured Party is entitled to and elects to
accelerate the maturity of any Loan, or if Secured Party permits Debtor to
prepay the indebtedness described herein, any amounts which because of such
action would constitute interest may never include more than the maximum rate of
interest authorized by applicable law and any such excess interest, if any,
provided for in this Agreement or otherwise, shall be credited to Debtor
automatically as of the date of acceleration or prepayment.

15.6 Entire Agreement. This Agreement, together with the Notes and the Schedules
and other Related Documents, constitutes the entire agreement between the
Parties with regard to the subject matter hereof and supersedes all prior
written and oral statements, discussions and agreements relating to the subject
matter hereof. For the avoidance of doubt, however, the Parties acknowledge
their mutual intention that (i) all Obligations under the Original Agreement
shall continue to exist under and be evidenced by this Agreement and all other
Relevant Documents, and (ii) except as expressly stated herein or amended
hereby, the Original Agreement and the other Relevant Documents are ratified and
confirmed as remaining unmodified and in full force and effect with respect to
all Obligations. This Agreement may not be amended without the prior written
agreement of the Parties.

 

-32-



--------------------------------------------------------------------------------

15.7 Costs; Expenses and Taxes.

Debtor agrees to pay on demand:

(a) Costs and Expenses. All reasonable costs and expenses in connection with or
otherwise related to the preparation, execution, delivery and administration of
this Agreement, the Notes, the other Relevant Documents or any amendments,
restatements, supplements or other modifications to any of the foregoing and the
consummation of the transactions contemplated hereby and thereby (including the
reasonable fees and out-of-pocket expenses of counsel for Secured Party, the
cost of appraisals and reappraisals of Collateral, the cost of all searches and
all recording and filing fees).

(b) Enforcement and Preservation of Rights. All losses, costs and expenses
(including reasonable fees and expenses of attorneys and accountants and court
costs) from time to time incurred by Secured Party in connection with the
enforcement of and/or in the preservation of any rights (including remedies)
under this Agreement, each Note and any other Relevant Documents, including in
connection with (i) legal advice relating to the rights or responsibilities of
Secured Party hereunder and thereunder and (ii) Secured Party providing any
consents, waivers, subordinations and similar writings hereunder or thereunder.

(c) Taxes. Any and all stamp, excise and other taxes (other than taxes generally
assessed against Secured Party’s income or assets) payable or determined to be
payable in connection with the execution, delivery or performance of this
Agreement, each Note, or any of the other Relevant Documents, and all
liabilities relating thereto.

(d) Interest Payable on Funds Advanced. With respect to any amount advanced or
expended by Secured Party and required to be reimbursed by Debtor pursuant to
the foregoing provisions of this Section interest on such amount at the Interest
Rate, such interest to commence from the date of advance or expenditure.
Debtor’s obligations under this Section 15.7 shall survive termination of all
and/or any other provisions of this Agreement.

15.8 Indemnification By Debtor. Debtor hereby covenants and agrees to indemnify,
defend and hold harmless Secured Party and its officers, directors, employees
and agents and participants from and against any and all claims, demands,
damages, liabilities, costs and expenses (including reasonable fees and
out-of-pocket expenses of counsel) and losses of any kind or nature whatsoever
which may be incurred by or asserted against Secured Party or any such other
Person arising out of, in connection with or otherwise relating to this
Agreement and/or any Relevant Document. Debtor’s obligations under this
Section 15.8 shall survive the termination of all and/or any provisions of this
Agreement.

15.9 Governing Law. This Agreement and each other Relevant Document shall be
governed by, and construed in accordance with, the laws of the State of New
Jersey without giving effect to the principles of conflicts of laws.

15.10 Successors and Assigns; Counterparts. Debtor may not assign its rights or
obligations under this Agreement to any Person and any such purported assignment
without the prior written consent of Secured Party shall be void. Subject to the
potential limitations (if any) described in the proviso in Section 1.2, Secured
Party may assign this Agreement and the other Related Documents, in whole or in
part, to any Person (an “assignee”) with the prior written

 

-33-



--------------------------------------------------------------------------------

consent of Debtor, which consent shall not be unreasonably withheld, delayed or
conditioned; provided that (a) no consent shall be necessary if the assignee is
a lending institution which, at the time of such assignment, has a lending
relationship with Debtor, (b) if Debtor fails respond in writing to any request
for a consent within ten business days after receipt of the same, consent shall
be deemed have been given by Debtor (it being agreed that any withholding of
consent shall be accompanied with a written explanation by Debtor setting out in
reasonable detail the reason for such withholding), and (c) if the proposed
assignee is not permitted under the New Jersey Casino Control Act to take such
an assignment, then such fact shall constitute a reasonable basis for Debtor to
withhold its consent under this Section 15.10. Subject to the potential
limitations (if any) described in the proviso in Section 1.2, Secured Party may
provide for participations in any one or more Loans, and the granting of such
participations will not require Debtor’s consent. Notwithstanding the foregoing,
any such assignment or participation must be no less than One Million Dollars
($1,000,000) in aggregate principal amount. This Agreement may be executed via
fax or by e-mail in “PDF” or similar format and in several counterparts with the
same effect as if the Parties executing the several counterparts had all
executed one counterpart.

15.11 Further Assurances. Debtor agrees to perform all further acts, including
to execute, acknowledge and deliver any Documents (in form and substance
reasonably satisfactory to Secured Party), that Secured Party deems necessary or
advisable to create, perfect or continue the security interests and other Liens
provided for in this Agreement and to otherwise carry out the provisions of this
Agreement.

15.12 Terminology. Section and other headings contained in this Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Agreement or any provision hereof. All of
the existing and future Exhibits and Schedules to this Agreement are hereby
incorporated by reference herein and made a part hereof. The word covenants
include all agreements herein, including agreements to indemnify. All pronouns
shall be deemed to include all other pronouns and genders, and the singular
shall include the plural and the vice versa.

15.13 Joint Efforts. All of the provisions of this Agreement shall for all
purposes be deemed to be the joint efforts of each of the Parties and no
provision of this Agreement shall be construed more severely or strictly against
any one Party.

15.14 Cumulative Remedies. Except to the extent, if any, otherwise expressly
provided in this Agreement, all rights and remedies provided for in this
Agreement shall be independent and cumulative, and may, to the extent not
prohibited hereby, be exercised concurrently or separately, and the exercise of
any one right or remedy shall not be deemed (a) to be an election of such right
or remedy or (b) to preclude or waive the exercise of any other right or remedy.

15.15 Powers of Attorney. Debtor hereby constitutes and appoints Secured Party
(and any employee or agent of Secured Party, with full power of substitution)
its true and lawful attorney and agent in fact to take any or all of the actions
described below in Secured Party’s or Debtor’s name and at Debtor’s expense.

 

-34-



--------------------------------------------------------------------------------

(a) Evidence of Liens. Secured Party may execute such financing statements and
other Documents and take such other actions as are reasonably necessary or
proper in order to create, perfect or continue the security interests and other
Liens provided for by this Agreement or any of the Relevant Documents, and
Secured Party may file the same (or a photocopy of this Agreement or of any
financing statement signed by Debtor) in any appropriate governmental office.

(b) Preservation of Collateral. Secured Party may take any and all reasonably
actions that are necessary or proper to preserve its interest in the Collateral,
including the payment of debts of Debtor that might impair any of the Collateral
or Secured Party’s security interest therein (including the priority of Secured
Party’s security interest therein), the purchase of insurance on any Collateral,
the repair or safeguarding of any Collateral, payments to Equipment
Manufacturers/Dealers, and the payment of taxes, assessments or other Liens on
any Collateral. Debtor shall reimburse Secured Party for same on demand. All
sums so expended by Secured Party under this Section 15.15(b) and
Section 15.15(c) shall constitute Obligations, shall be secured by the
Collateral, and shall be payable on demand with interest at the Interest Rate
from the respective dates such sums are expended.

(c) Secured Party’s Right to Cure. If Debtor fails to perform any of its
Obligations within ten (10) days following notice from Secured Party (or, if
such Obligations are not reasonably susceptible of cure within such ten (10) day
period, if Debtor fails to commence to cure same within such ten (10) day period
and/or after the commencement of such cure fails to continue to complete such
cure with reasonable diligence but no later than thirty (30) days after notice
is given), then Secured Party may perform the same but shall not be obligated to
do so (including any Obligations which are the same type or character as any
which Secured Party hereafter elects to perform) and all amounts paid by Secured
Party in connection with the preceding provisions of this Section shall be
repaid by Debtor.

(d) Modification of Terms. Upon the occurrence and during the continuance of any
Event of Default, Secured Party may (i) make any compromises it deems necessary
or proper relating to any of the Collateral, including extending the time of
payment, permitting payment in installments, or otherwise modifying the terms or
rights relating to any of the Collateral, all of which may be effected without
notice to or consent by Debtor and without otherwise discharging or affecting
the Obligations, the Collateral or the Liens granted hereunder, and (ii) take
any other actions Secured Party reasonably elects relating to or otherwise in
connection with each item Collateral.

(e) Irrevocability; Secured Party’s Discretion. Debtor covenants and agrees that
any action described in this Section may be taken at Secured Party’s sole and
absolute discretion, at any time and from time to time, and (except as may be
stated specifically to the contrary in this Section with respect to any power)
whether prior or subsequent to an Event of Default, and Debtor hereby ratifies
and confirms all actions so taken. Debtor further covenants and agrees that the
powers of attorney granted by this Section are coupled with an interest and
shall be irrevocable until the full, final and indefeasible payment of the Loans
and all other monetary Obligations under this Agreement and the Relevant
Documents; that said powers are granted solely for the protection of Secured
Party’s interest and Secured Party shall have no duty to exercise any thereof;
that the decision whether to exercise any of such powers, and the manner of

 

-35-



--------------------------------------------------------------------------------

exercise, shall be solely within Secured Party’s discretion; and that neither
Secured Party nor any of its directors, officers, employees or agents shall be
liable for any act or omission or commission, or for any mistake or error of
judgment, in connection with any such powers; provided that, as to any mistake,
same shall only apply to Secured Party prior to written notice of such alleged
mistake from any Debtor to Secured Party.

15.16 No Partnership or Similar Matters. In no event shall the Parties be deemed
to be partners, joint ventures or have any agency or similar relationship of any
kind or nature whatsoever.

16. SPECIAL PROVISIONS.

16.1 Original Agreement. Debtor acknowledges and agrees that under the Original
Agreement, Debtor and Secured Party executed the Schedules identified on Exhibit
F (the “Original Schedules”). The Original Schedules evidence Loans made
available under the Expansion Facility and the Landmark Facility, and Debtor and
Secured Party acknowledge and agree that the availability of any additional
Loans under such Expansion Facility and Landmark Facility has terminated and
that the outstanding aggregate principal amount due Secured Party under the
Original Schedules is $12,221,058 at September 29, 2006 (the “Existing Debt”).

The Parties acknowledge and agree that (a) except to the extent modified
pursuant to the terms of this Section 16.1, the Original Schedules constitute
Schedules for purposes of this Agreement, (b) the collateral described in the
Original Schedules constitute Collateral for purposes of this Agreement, and
(c) the terms and conditions of this Agreement shall control with respect to the
indebtedness evidenced by the Original Schedules.

To the extent any provision in any of the Original Schedules conflicts with or
is otherwise inconsistent with the terms and conditions of this Agreement, the
terms and conditions of this Agreement shall control

16.2 Effect of New Jersey Gaming Laws. This Agreement and all Schedules shall
comply with the requirements of all governmental authorities having jurisdiction
with regard to this subject matter including the New Jersey Casino Control
Commission (the “CCC”). The terms and conditions of this Agreement and all
Schedules shall be conditioned upon approval by the CCC, if such approval is
required. Secured Party and Debtor agree that if, at any time, whether prior to
or subsequent to the commencement of this Agreement, the CCC shall render a
final determination either (i) disapproving any terms and conditions of this
Agreement, the Schedules, or any Relevant Document or (ii) not permitting The
CIT Group/Equipment Financing, Inc., to be the Secured Party hereunder without
being licensed by the CCC (or any other appropriate New Jersey regulatory
agency) as a casino service industry or (iii) not permitting The CIT
Group/Equipment Financing, Inc. to be the Secured Party hereunder without making
a regulatory application which The CIT Group/Equipment Financing, Inc. is
unwilling to make including an application for a waiver or for casino service
industry status, then, if any one of the aforesaid events occur, this Agreement
and all Schedules hereunder shall be deemed terminated 90 days after the date of
such regulatory disapproval or determination by the CCC (such 90-day period
hereinafter referred to as the “Cure Period”). The aforesaid termination due to
CCC regulatory action shall hereinafter be referred to the “CCC Termination” and
the 90th

 

-36-



--------------------------------------------------------------------------------

day after such regulatory disapproval or determination by the CCC shall
hereinafter be referred to as the “CCC Termination Date” provided that if
Secured Party decides in its sole discretion not to seek any such License then
the CCC Termination Date shall be ten (10) days after such decision by the
Secured Party. If the CCC does render a disapproval or determination as
aforesaid, and if during the Cure Period, as the case may be, either (i) Secured
Party changes the terms and conditions of this Agreement and the Schedules so as
to be acceptable to the CCC and Debtor or (ii) Secured Party sells 100% of its
interest in this Agreement and Schedules to a lender acceptable to the CCC and
Debtor, then the termination shall be void ab initio and this Agreement and
Schedules shall remain in full force and effect. However, if Secured Party does
not accomplish either (i) or (ii) during the Cure Period, then on the CCC
Termination Date, Debtor shall pay to Secured Party, in immediately available
funds, all indebtedness due under this Agreement and all Schedules including all
principal, accrued interest, late charges and all other amounts due under this
Agreement and Schedules but, notwithstanding anything to the contrary in this
Agreement, in any Schedule or elsewhere, Debtor shall not be required to pay any
prepayment fee. If any Governmental Authority, including the CCC or the New
Jersey Division of Gaming Enforcement, requests from either Party, their counsel
or other representatives a copy of this Agreement or any other Relevant
Document, such Party is hereby authorized to deliver such document to such
governmental authority and such Party will promptly notify the other Party to
such effect. Secured Party agrees to provide to the CCC and/or the New Jersey
Division of Gaming Enforcement all documentation reasonably requested by such
Governmental Authorities with respect to its qualification as a “financial
source.”

16.3 KINA Guaranty/Subordination Agreement. So long as the KINA Guaranty and the
Subordination Agreement remain in full force and effect, the entering into the
KINA Guaranty by each member of the Debtor Group shall not constitute a breach
of Section 7.7 hereof or Section 4 of the Guaranty.

The Parties acknowledge and agree that (i) the Subordination Agreement
constitutes a Relevant Document, and (ii) subject to the immediately succeeding
paragraph, (A) the KINA Guaranty and the Guarantee Obligations (as defined in
the KINA Guaranty) constitute Senior Debt, and (B) the KINA Guaranty and the
Documents evidencing such Guarantee Obligations (including, without limitation,
the Transaction Documents (as defined in the Kerzner Umbrella Agreement)
constitute Senior Debt Documents, provided that, to avoid doubt, notwithstanding
the labels “Senior Debt” and “Senior Debt Documents,” nothing in this Agreement
(including, without limitation, this Second Restatement) shall modify or limit
in any respect the subordination by Kerzner International North America, Inc.
(“KINA”) to and for the benefit of Secured Party under the Subordination
Agreement in accordance with its terms.

So long as none of the members of the Debtor Group make any payment or other
transfer of money or other assets of any kind or nature to any Holder (as
defined in the KINA Guaranty) in respect of any of the Guarantee Obligations (as
defined in the KINA Guaranty) and the Subordination Agreement remains in full
force and effect, then the Parties agree that the Guaranty and such Guarantee
Obligations shall not constitute Debt for purposes of this Agreement.

 

-37-



--------------------------------------------------------------------------------

Without the prior written consent of Secured Party, neither Guarantor nor Debtor
shall (and each shall cause each other member of the Debtor Group not to) enter
into any agreement or other arrangement that will or will have the effect of
amending, modifying or supplementing in any respect (i) on or prior to the
effectiveness of the Transaction Documents (as defined in the Kerzner Umbrella
Agreement), the Kerzner Umbrella Agreement (including, without limitation, any
Exhibit attached thereto) and (ii) after the effectiveness of such Transaction
Documents, the scope of the obligations being guaranteed under the KINA
Guaranty. Whether or not the consent of Secured Party is required pursuant to
the immediately preceding sentence, Guarantor and Debtor shall (and each shall
cause each other member of the Debtor Group to) deliver to Secured Party a true,
complete and correct copy of each document that in any respect amends, modifies,
supplements or terminates the any of such Transaction Documents, the Kerzner
Umbrella Agreement or the KINA Guaranty no later than two business days prior to
the date on which any such member of the Debtor Group executes such document.

16.4 OFAC. In order to induce Secured Party to enter into this Second
Restatement, Debtor hereby represents, warrants, covenants and agrees that:

(a) Neither the execution and delivery by Debtor of this Agreement or any
Relevant Documents to which it is a party nor Debtor’s use of the proceeds of
any Loan will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto.

(b) Neither Debtor nor any other member of the Debtor Group (i) is a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the Anti
Terrorism Order or (ii) engages in any dealings or transactions with any such
Person.

(c) No part of the proceeds of any Loan will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, assuming in all cases that such Act applies
to the Debtor.

(d) Debtor and the other members of the Debtor Group are in compliance, in all
material respects, with Anti-Money Laundering Laws. Neither Debtor, any member
of the Debtor Group, any Person having a beneficial interest in Debtor, nor any
Person for whom Debtor is acting as agent or nominee in connection with the
transactions contemplated by this Agreement or any Relevant Document to which
Debtor is a party is an OFAC Prohibited Person. The representations and
warranties set forth in this Section 16.4 shall be deemed repeated and
reaffirmed by such Debtor as of each date that Debtor makes a payment under this
Agreement or any Relevant Document to which it is a party or receives any
payment from Secured Party.

(e) Debtor shall not, and shall not permit any other member of the Debtor Group
to (i) be or become an OFAC Prohibited Person or (ii) engage in any dealings or
transactions with any OFAC Prohibited Person.

 

-38-



--------------------------------------------------------------------------------

(f) To comply with Anti-Money Laundering Laws and regulations thereunder, all
payments by Debtor to Secured Party or from Secured Party to Debtor will only be
made in Debtor’s name and to and from a bank account of a bank based or
incorporated in or formed under the laws of the United States or a bank that is
not a “foreign shell bank” within the meaning of the U.S. Bank Secrecy Act (31
U.S.C. § 5311 et seq.), as amended, and the regulations promulgated thereunder
by the U.S. Department of the Treasury, as such regulations may be amended from
time to time.

(g) Debtor shall promptly (i) provide to Secured Party at any time and from time
to time with such information as Secured Party determines to be necessary or
appropriate to comply with the Anti-Money Laundering Laws and regulations
thereunder, or to respond to requests for information concerning the identity of
Debtor, any Person controlling or controlled by Debtor, or any Person having a
beneficial interest in Debtor, from any Governmental Authority, self-regulatory
organization, or financial institution in connection with Secured Party’s
anti-money laundering compliance procedures, or to update such information and
(ii) notify the Secured Party in writing should Debtor become aware that any
representation and warranty of Debtor contained in this Section 16.4 is
incorrect in any material respects

16.5 Other Matters Pursuant to Section 15.7(a), Debtor agrees to pay all the
reasonable legal fees and expenses incurred by Secured Party in connection with
the negotiation, preparation, execution and delivery of this Second Restatement
(the “Relevant Legal Fees”). Accordingly, upon receipt by Debtor of an invoice
for the Relevant Legal Fees from Secured Party’s counsel, Sills Cummis Epstein &
Gross P.C., Debtor shall pay the same.

In order to induce Secured Party to enter into this Second Restatement, Debtor
hereby represents and warrants that:

(a) No Event of Default has occurred and is continuing or will occur after
giving effect to the transactions contemplated by this Second Restatement.

(b) this Second Restatement has been duly authorized, executed and delivered by
Debtor and constitutes its legal, valid and binding obligation, enforceable in
accordance with its terms;

(c) the Original Agreement and each of the Relevant Documents, after giving
effect to this Second Restatement and the transactions contemplated hereby,
continue to be in full force and effect and to constitute the legal, valid and
binding obligations of Debtor, enforceable against Debtor in accordance with
their respective terms; and

(d) the representations and warranties made by Debtor in or pursuant to this
Agreement or any Relevant Document, or which are contained in any certificate,
document or financial or other statement furnished at any time under or in
connection herewith or therewith, are true and correct in all material respects
on and as of the date hereof, as though made on and as of such date.

This Second Restatement shall become effective as of the date hereof assuming
receipt by Secured Party of (a) four (4) originals of this Second Restatement
executed by each member of the Debtor Group party hereto and an original of this
Second Restatement executed by

 

-39-



--------------------------------------------------------------------------------

Secured Party; (b) such other documents, instruments and certificates as Secured
Party may reasonably request, in form and substance reasonably satisfactory to
Secured Party; (c) payment of the Relevant Legal Fees, and (d) payment to the
Secured Party of the amendment fee provided for in Section 2.6(f).

Debtor hereby confirms that all Liens granted on the Collateral shall continue
unimpaired and in full force and effect.

This Second Restatement may be executed in several counterparts, each of which,
when executed and delivered, shall be deemed an original, and all of which
together shall constitute one agreement. Any signature delivered by a Party by
facsimile transmission or by email in “PDF” or similar format shall be deemed to
be an original signature hereto.

This Second Restatement shall be governed by and construed in accordance with
the laws of the State of New Jersey without giving effect to principles of
conflicts of law. This Second Restatement shall be binding upon and inure to the
benefit of Debtor, Secured Party, and their respective successors and permitted
assigns.

From and after the effectiveness hereof, all references to the Original
Agreement in any Relevant Document dated before the date of this Second
Restatement shall mean the Original Agreement as amended and restated by this
Second Restatement.

Except as amended and otherwise modified by this Second Restatement, the
Original Agreement and the Relevant Documents shall remain in full force and
effect in accordance with their respective terms and are hereby ratified and
affirmed by Borrower. Except as expressly provided herein, this Second
Restatement shall not constitute an amendment, waiver, consent or release with
respect to any provision of the Original Agreement or any Relevant Document, a
waiver of any Event of Default thereunder, or a waiver or release of any of
Secured Party’s rights or remedies (all of which are hereby reserved). Debtor
expressly ratifies and confirms the waiver of jury trial and other provisions of
Section 15.2.

[signature page follows]

 

-40-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed,
all as of the day and year first above written.

 

Debtor:

 

    Resorts International Hotel, Inc. By:    

/s/ Francis X. McCarthy

Name/Title: Francis X. McCarthy
                      Executive Vice President Finance Secured Party: The CIT
Group/Equipment Financing, Inc. By:    

/s/ Scott Ploshay

Name/Title: Scott Ploshay           Vice President